Exhibit 10.3

EXECUTION VERSION

FIRST AMENDMENT TO SECURITY AGREEMENT

THIS FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment”), is entered into
as of the 29th day of June, 2016, by and among Wilmington Savings Fund Society,
FSB (“Noteholder Collateral Agent”), SAExploration Holdings, Inc., a Delaware
corporation (the “Company”), SAExploration, Inc., a Delaware corporation,
SAExploration Sub, Inc., a Delaware corporation, NES, LLC, an Alaska limited
liability company, and SAExploration Seismic Services (US), LLC, a Delaware
limited liability company (such parties, the “Guarantors” and together with the
Company, the “Pledgors” and each, a “Pledgor”).

RECITALS

A. The Pledgors and Noteholder Collateral Agent are parties to that certain
Security Agreement, dated as of July 2, 2014 (as amended from time to time, the
“Security Agreement”). Capitalized terms used herein have the meaning given to
them in the Security Agreement unless otherwise specified.

B. The Company has entered into that certain Restructuring Support Agreement,
dated as of June 13, 2016 (the “Restructuring Support Agreement”), among the
Company, on behalf of itself and the Guarantors, Management (as defined in the
Restructuring Support Agreement), and certain of the Existing Noteholders, a
copy of which is attached hereto as Exhibit “A.”

C. The Company has requested that Noteholder Collateral Agent consent to the
transactions contemplated in the Restructuring Support Agreement, some or all of
which are prohibited by the Security Agreement absent Noteholder Collateral
Agent’s consent, and that certain amendments be made to the Security Agreement,
which Noteholder Collateral Agent is willing to do and make pursuant to the
terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Amendments to Recitals. Clause E of the Recitals of the Security Agreement is
hereby deleted in its entirety and restated as follows:

“E. The Pledgors may, in the future, grant to the ABL Agent for the benefit of
the lenders under the ABL Agreement, the Term Agent for the benefit of the
lenders under the Term Agreement and/or the Additional Noteholder Agent for the
benefit of the noteholders under the Additional Indenture, if applicable, a
security interest in the Collateral (it being understood that, in such case, the
relative rights and priorities of the grantees in respect of the Collateral
shall be governed by the Intercreditor Agreement).”

2. Amendments to Definitions.

a. Additional Definitions. Section 1.1(b) of the Security Agreement is hereby
amended to add the following definitions:

“‘ABL Credit Agreement’ means that certain Credit Agreement, dated as of
November 6, 2014, by and among SAExploration, Inc., the Company, certain
subsidiaries of the Company, as guarantors, and the ABL Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time).”



--------------------------------------------------------------------------------

“‘ABL Security Documents’ has the meaning assigned to such term in the
Intercreditor Agreement.”

“‘Additional Indenture’ means any indenture approved for designation as such by
the Representatives under the Intercreditor Agreement.”

“‘Additional Indenture Documents’ has the meaning assigned to such term in the
Intercreditor Agreement.”

“‘Additional Noteholder Agent’ means any agent designated as such by the
Representatives (as such term is defined in the Intercreditor Agreement) under
the Intercreditor Agreement.”

“‘Additional Notes’ has the meaning assigned to such term in the Intercreditor
Agreement.”

“‘Additional Notes Obligations’ means all the Obligations payable by any Pledgor
to any Secured Party under the Additional Notes, the Additional Indenture and
any other Additional Indenture Documents, including all interest accrued or
accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant Additional
Notes Document, whether or not the claim for such interest is allowed as a claim
in such Insolvency or Liquidation Proceeding.”

“‘Senior Obligations Payment Date’ has the meaning assigned to such term in the
Intercreditor Agreement.”

“‘Senior Representative’ has the meaning assigned to such term in the
Intercreditor Agreement.”

“‘Term Agent’ means the collateral agent for the benefit of the Term
Claimholders, together with its successors in that capacity.”

“‘Term Claimholders’ means, at any time of determination, collectively, (a) the
Term Agent, (b) the lenders under the Term Credit Agreement at such time,
(c) each other person to whom any of the Obligations under the Term Credit
Agreement is owed at such time and (e) the successors, replacements and assigns
of each of the foregoing.”

“‘Term Credit Agreement’ means that certain Term Loan and Security Agreement,
dated as of June 29, 2016, by and among the Company, SAExploration, Inc. and
certain other subsidiaries of the Company, as guarantors, and the Term Agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time).”

“‘Term Loan Documents’ has the meaning assigned to such term in the
Intercreditor Agreement.”

“‘Term Security Documents’ has the meaning assigned to such term in the
Intercreditor Agreement.”

 

– 2 –



--------------------------------------------------------------------------------

b. Amendments to Certain Definitions. The following definitions in
Section 1.1(b) of the Security Agreement are hereby deleted in their entirety
and restated as follows:

“‘ABL Claimholders’ means, at any time of determination, collectively, (a) the
ABL Agent, (b) the lenders under the ABL Credit Agreement at such time, (c) the
issuing bank or banks of letters of credit or similar instruments under the ABL
Credit Agreement, (d) each other person to whom any of the Obligations under the
ABL Credit Agreement is owed at such time and (e) the successors, replacements
and assigns of each of the foregoing.”

“‘Agents’ means the Noteholder Collateral Agent, the ABL Agent, the Term Agent,
the Additional Noteholder Agent (if applicable) and the Trustee; and ‘Agent’
means any of them.”

“‘Deposit Account Control Agreement’ means an agreement substantially in the
form of Exhibit 5 hereto among the applicable Pledgor, the relevant depository
bank, the Noteholder Collateral Agent, the ABL Agent (if applicable), the Term
Agent (if applicable) and the Additional Noteholder Agent (if applicable) as
such form may be modified to reflect any changes that may be reasonably required
by a new depository bank (or substituted by an agreement based on a form
provided by the applicable depository bank); provided that any such changes or
any such other agreement shall not be materially worse for the Secured Parties,
when taken as a whole, than such terms as are set out in the agreement set forth
on Exhibit 5.”

“‘Securities Account Control Agreement’ means an agreement substantially in the
form of Exhibit 4 hereto among the applicable Pledgor, the relevant securities
intermediary, the Noteholder Collateral Agent, the ABL Agent (if applicable),
the Term Agent (if applicable), and the Additional Noteholder Agent (if
applicable) as such form may be modified to reflect any changes that may be
reasonably required by a new securities intermediary (or substituted by an
agreement based on a form provided by the applicable securities intermediary);
provided that any such changes or any such other agreement shall not be
materially worse for the Secured Parties, when taken as a whole, than such terms
as are set out in the agreement set forth on Exhibit 4.”

c. Deleted Definitions. The following definitions in Section 1.1(b) of the
Security Agreement are hereby deleted in their entirety:

‘ABL Priority Collateral,’ ‘ABL Security Documents,’ ‘Discharge of ABL
Obligations,’ and ‘Notes Priority Collateral.’

d. Amendment to Excluded Property Definition. Subsection (10) of the definition
of “Excluded Property” is hereby reserved, and Subsection (9) and the proviso
immediately following Subsection (13) are hereby deleted in their entirety and
restated as follows:

“(9) any Collateral that has been released in accordance with the Security
Documents, the ABL Security Documents, the Term Security Documents and the
Additional Indenture Security Documents (as such term is defined in the
Intercreditor Agreement) and the Intercreditor Agreement;”

“provided that notwithstanding anything to the contrary contained in clauses
(1) through (13) above to the contrary, (a) Excluded Property shall not include
any Proceeds of Property described in clauses (1) through (13) above (unless
such proceeds are also described in such clauses), and (b) subject to the
provisions of the Intercreditor Agreement, no property or assets that are
subject to a Lien securing ABL Obligations, Term Obligations and/or Additional
Indenture Obligations shall constitute Excluded Property so long as such Lien
remains in effect; provided, further, that at such time as any of the foregoing
Property no longer constitutes Excluded Property, such Property shall
immediately constitute Collateral and a Lien on and security interest in and to
all of the right, title and interest of the applicable Pledgor in, to and under
such Property shall immediately attach thereto.”

 

– 3 –



--------------------------------------------------------------------------------

3. Amendment to Section 2.1. Section 2.1 is hereby amended by deleting clause
(iii) in the paragraph immediately following the end of Section 2.1(u), which
clause (iii) is hereby reserved.

4. Amendment to Section 2.4. Section 2.4 is hereby deleted in its entirety and
restated as follows:

“Section 2.4 Possession or Control of Collateral. Notwithstanding anything
herein to the contrary and subject to the terms of the Intercreditor Agreement,
prior to the Senior Obligations Payment Date and for so long as the
Intercreditor Agreement and Senior Documents (as such term is defined in the
Intercreditor Agreement) shall require the delivery of possession or control to
the Senior Representative of any Collateral, any covenant hereunder requiring
(or any representation or warranty hereunder to the extent that it would have
the effect of requiring) the delivery of possession or control to the Noteholder
Collateral Agent of such Collateral shall be deemed to have been satisfied (or,
in the case of any representation and warranty, shall be deemed to be true) if,
prior to the applicable Senior Obligations Payment Date, possession or control
of such Collateral shall have been delivered to the Senior Representative.”

5. Amendment to Section 3.1. Section 3.1 is hereby amended by adding the words
“(subject to the terms of the Intercreditor Agreement)” immediately following
the words “first priority security interest”.

6. Amendment to Section 3.2. Section 3.2 is hereby amended by adding the words
“(subject to the terms of the Intercreditor Agreement)” following each
occurrence of the words “first priority security interest”.

7. Amendment to Section 3.4. Subsection (b) of Section 3.4 is hereby amended by
replacing the words “Discharge of ABL Obligations” with “Senior Obligations
Payment Date” and by replacing the words “ABL Agent” with “Senior
Representative”. Subsection (d) and the final sentence of Subsection (i) of
Section 3.4 are hereby deleted in their entirety and restated as follows:

“(d) Investment Property. If any Pledgor shall at any time acquire any
certificated securities constituting Investment Property, such Pledgor shall
promptly (and in any event within ten Business Days or such longer period as may
be agreed to in writing by the Noteholder Collateral Agent in its sole
discretion) after acquiring such security, (i) endorse, assign and deliver the
same to the Noteholder Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank, all in form and substance
reasonably satisfactory to the Noteholder Collateral Agent or (ii) deliver such
securities into a Securities Account with respect to which a Securities Account
Control Agreement is in effect in favor of the Noteholder Collateral Agent. If
any securities now or hereafter acquired by any Pledgor constituting Investment
Property are uncertificated and are issued to such Pledgor or its nominee
directly by the issuer thereof, such Pledgor shall promptly (and in any event
within ten Business Days or such longer period as may be agreed to in writing by
the Noteholder Collateral Agent in its sole discretion) after acquiring such
security notify the Noteholder Collateral Agent thereof and pursuant to an
agreement in form and substance reasonably satisfactory to the Noteholder
Collateral Agent, either (i) cause the issuer to agree to comply with
Entitlement Orders or other instructions from the Noteholder Collateral Agent as
to such securities, without further consent of any Pledgor or such nominee,
(ii) cause a Security Entitlement with respect to such uncertificated security
to be held in a Securities Account with respect to which the Noteholder
Collateral Agent has Control or (iii) arrange for the Noteholder Collateral
Agent to become the registered owner of the securities. The Pledgors shall not
hereafter establish and

 

– 4 –



--------------------------------------------------------------------------------

maintain any Securities Account or Commodity Account with any Securities
Intermediary or Commodity Intermediary unless (1) the applicable Pledgor shall
have given the Noteholder Collateral Agent at least 15 days’ (or such shorter
period as may be agreed to in writing by the Noteholder Collateral Agent in its
sole discretion) prior written notice of its intention to establish such new
Securities Account or Commodity Account with such Securities Intermediary or
Commodity Intermediary, (2) such Securities Intermediary or Commodity
Intermediary shall be reasonably acceptable to the Noteholder Collateral Agent
and (3) such Securities Intermediary or Commodity Intermediary, as the case may
be, and such Pledgor shall have duly executed and delivered a Control Agreement
with respect to such Securities Account or Commodity Account, as the case may
be. The Noteholder Collateral Agent shall not give any Entitlement Orders or
instructions or directions to any issuer of uncertificated securities,
Securities Intermediary or Commodity Intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Pledgor,
unless an Event of Default has occurred and is continuing or, after giving
effect to any such withdrawal or dealing rights, would occur. The provisions of
this Section 3.4(d) shall not apply to any Financial Assets credited to a
Securities Account for which the Noteholder Collateral Agent is the Securities
Intermediary. No Pledgor shall grant Control over any Investment Property to any
Person other than the Noteholder Collateral Agent and, prior to the Senior
Obligations Payment Date and to the extent required under the Intercreditor
Agreement, the Senior Representative, and each Pledgor shall promptly (and in
any event within ten Business Days or such longer period as may be agreed to in
writing by the Noteholder Collateral Agent in its sole discretion) notify the
Noteholder Collateral Agent if any issuer of Pledged Interests takes any action
to have any Pledged Interests issued by it treated as Securities under Article 8
of the UCC and such Pledgor shall take all steps deemed necessary, advisable or
prudent by the Noteholder Collateral Agent in order to grant Control of such
Pledged Interests in favor of the Noteholder Collateral Agent. As between the
Noteholder Collateral Agent and the Pledgors, the Pledgors shall bear the
investment risk with respect to the Investment Property and Pledged Securities,
and the risk of loss of, damage to, or the destruction of the Investment
Property and Pledged Securities, whether in the possession of, or maintained as
a security entitlement or deposit by, or subject to the control of, the
Noteholder Collateral Agent, the ABL Agent, the Term Agent, the Additional
Noteholder Agent (if applicable), a Securities Intermediary, Commodity
Intermediary, any Pledgor or any other Person; provided, however, that nothing
contained in this Section 3.4(d) shall release or relieve any Securities
Intermediary or Commodity Intermediary of its duties and obligations to the
Pledgors or any other Person under any Control Agreement or under applicable
Legal Requirements. Each Pledgor shall promptly pay all Charges and fees of
whatever kind or nature with respect to the Investment Property and Pledged
Securities pledged by it under this Agreement. In the event any Pledgor shall
fail to make such payment contemplated in the immediately preceding sentence,
the Noteholder Collateral Agent may, after providing written notice thereof to
the Pledgors, do so for the account of such Pledgor, and the Pledgors shall
promptly reimburse and indemnify the Noteholder Collateral Agent in accordance
with Section 11.4(a) hereof and Section 7.07 of the Indenture from all costs and
expenses incurred by the Noteholder Collateral Agent under this Section 3.4(d).”

“Notwithstanding anything contained herein, if any such Bailee Letter is
obtained under the ABL Credit Agreement in favor of the ABL Agent, under the
Term Credit Agreement in favor of the Term Agent and/or under the Additional
Indenture (if applicable) in favor of the Additional Noteholder Agent with
respect to any location for which the Noteholder Collateral Agent has not
received such Bailee Letter, the applicable Pledgor shall obtain and deliver a
Bailee Letter to the Noteholder Collateral Agent concurrently with delivery to
such other Agent of such Bailee Letter under the ABL Credit Agreement, the Term
Credit Agreement or the Additional Indenture, if applicable.”

8. Amendment to Section 3.6. Section 3.6 is hereby amended by deleting the first
sentence thereof in its entirety and restating it as follows:

 

– 5 –



--------------------------------------------------------------------------------

“Subject to Section 3.7, each Pledgor shall take such further actions, and
execute and deliver to the Noteholder Collateral Agent such additional
assignments, agreements, supplements, powers and instruments, as the Noteholder
Collateral Agent may deem necessary, advisable or prudent, wherever required by
applicable Legal Requirements, in order to perfect, preserve and protect the
security interest and the priority thereof in the Collateral as provided herein,
subject to the Intercreditor Agreement, and the rights and interests granted to
the Noteholder Collateral Agent hereunder, to carry into effect the purposes
hereof or better to assure and confirm unto the Noteholder Collateral Agent the
Collateral or permit the Noteholder Collateral Agent, subject to the terms of
the Intercreditor Agreement, to exercise and enforce its rights, powers and
remedies hereunder with respect to any Collateral.”

9. Amendment to Section 3.7. Subsections (b) and (d)(i) of Section 3.7 are
hereby deleted in their entirety and restated as follows:

“(b) Subject to the Intercreditor Agreement, no Pledgor shall be required to
take any action to establish Foreign Perfection with respect to (i) any
Specified Movable Property, (ii) any Foreign Located Asset or Foreign Equity
prior to the date that is 30 days after the date hereof (or, if any such asset
or property becomes a Foreign Located Asset or Foreign Equity after the date
hereof, 180 days after the date on which such asset or property becomes a
Foreign Located Asset or Foreign Equity) or (iii) any Foreign Located Asset or
Foreign Equity (A) that the Board of Directors has determined to be Pledgor
Foreign Property and (B) as to which such Pledgor has notified the Noteholder
Collateral Agent thereof in writing within 30 days after the date hereof (or, if
any such asset or property becomes a Foreign Located Asset or Foreign Equity
after the date hereof, 180 days after the date on which such asset or property
becomes a Foreign Located Asset or Foreign Equity).”

“(i) in the case of any Foreign Located Asset or Foreign Equity as to which
clause (b)(iii)(B) above applies, the 180th day after the date hereof;”

10. Amendment to Section 4.1. Section 4.1 is hereby amended by deleting the
final sentence thereof in its entirety and restating such sentence as follows:

“No Person other than the Noteholder Collateral Agent and, to the extent
required under the Intercreditor Agreement, prior to the ABL Obligations Payment
Date (as defined in the Intercreditor Agreement) the ABL Agent, prior to the
Term Obligations Payment Date (as defined in the Intercreditor Agreement) the
Term Agent, and prior to the Additional Indenture Obligations Payment Date (as
defined in the Intercreditor Agreement) the Additional Noteholder Agent (if
applicable), has, or will have, control or possession of all or any part of the
Collateral, except to the extent not prohibited by the Notes Documents.”

11. Amendment to Section 4.2. Section 4.2 is hereby deleted in its entirety and
restated as follows:

“Section 4.2 Validity of Security Interest. The security interest in and Lien on
the Collateral granted to the Noteholder Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Collateral securing the payment and performance of the Notes Obligations
under applicable Legal Requirements in the United States, and (b) (i) in the
case of all Collateral in which a security interest may be perfected by filing a
financing statement under the UCC, subject to the filings and other actions
described on Schedule 7 to the Perfection Certificate, a valid and enforceable
perfected first priority security interest (subject to Permitted Liens and the
Intercreditor Agreement) in all such Collateral under applicable Legal
Requirements in the United States to the extent required by this Agreement and
(ii) with respect to certificated Securities Collateral, Instruments, Tangible
Chattel Paper, Deposit Accounts, Securities Accounts, Commodities Accounts,
certificated

 

– 6 –



--------------------------------------------------------------------------------

Investment Property, Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights, subject to the deliveries contemplated pursuant to
Section 3.1 and Section 3.4 and the filings contemplated pursuant to
Section 3.3, a valid and enforceable perfected first priority security interest
(with respect to the perfected first priority security interest contemplated by
Section 3.3, subject to the Intercreditor Agreement and Permitted Liens) in all
such Collateral under applicable Legal Requirements in the United States to the
extent required by this Agreement. The security interest and Lien granted to the
Noteholder Collateral Agent for the benefit of the Secured Parties pursuant to
this Agreement in and on the Collateral will at all times constitute a valid and
enforceable perfected, continuing first priority security interest therein under
applicable Legal Requirements in the United States to the extent required by
this Agreement, subject only to clause (b) of the preceding sentence, Permitted
Liens and the Intercreditor Agreement.”

12. Amendment to Section 4.4. Section 4.4 is hereby amended by adding the words
“or the Intercreditor Agreement” at the end of the last sentence thereof.

13. Amendment to Section 5.3. Section 5.3 is hereby deleted in its entirety and
restated as follows:

“Section 5.3 Default. No Pledgor is in default or violation under any agreement
to which such Pledgor is a party relating to the Pledged Securities pledged by
it (including with respect to the payment of any portion of any mandatory
capital contribution, if any, required to be made thereunder). No Securities
Collateral pledged by such Pledgor is subject to any defense, offset or
counterclaim, nor have any of the foregoing been asserted or alleged against
such Pledgor by any Person with respect thereto, and as of the date hereof,
there are no certificates, instruments, documents or other writings (other than
the Organizational Documents of such Pledgor and certificates, if any, delivered
to the Noteholder Collateral Agent or, prior to the discharge of the various
Classes of Obligations (as such terms are defined in the Intercreditor
Agreement) and to the extent required by the Intercreditor Agreement, one or
more other Agents) which evidence any Pledged Securities of such Pledgor.”

14. Amendment to Section 5.4. Subsection (b) of Section 5.4 is hereby amended by
replacing the words “Discharge of ABL Obligations” with the words “applicable
Senior Obligations Payment Date” and by replacing the words “ABL Agent” with
“Senior Representative”.

15. Amendment to Section 6.1. Section 6.1 is hereby deleted in its entirety and
restated as follows:

“Section 6.1 Grant of License. For the purpose of enabling the Noteholder
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Article IX at such time as the Noteholder Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, each Pledgor hereby grants to the Noteholder Collateral Agent,
to the extent licensable, an irrevocable, non-exclusive worldwide license
(subject to the terms of the Intercreditor Agreement) (exercisable without
payment of royalty or other compensation to such Pledgor) to use, assign,
license sublicense or otherwise dispose of the Intellectual Property Collateral
now owned or hereafter acquired by such Pledgor, wherever the same may be
located. Such license shall include access to all media in which any of the
Intellectual Property Collateral may be recorded or stored and to all computer
programs used for the compilation or printout hereof.”

16. Amendment to Section 6.3. Subsections (c) and (h) of Section 6.3 are hereby
deleted in their entirety and restated as follows:

 

– 7 –



--------------------------------------------------------------------------------

“(c) In the event that any Pledgor becomes aware that any item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Pledgor shall promptly (and in any event within ten Business
Days) notify the Noteholder Collateral Agent in writing and shall take such
actions, at its expense, as such Pledgor or the Noteholder Collateral Agent,
subject to the terms of the Intercreditor Agreement, deems reasonable and
appropriate under the circumstances to protect or enforce such Intellectual
Property Collateral, including, without limitation, suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation. Without limiting the foregoing, upon such Pledgor obtaining
knowledge thereof, such Pledgor shall promptly (and in any event within ten
Business Days) notify the Noteholder Collateral Agent in writing of any event
that may be reasonably expected to materially and adversely affect the value or
utility of any item of Intellectual Property Collateral, the ability of such
Pledgor or the Noteholder Collateral Agent to dispose of such Intellectual
Property Collateral or any portion thereof or the rights and remedies of the
Noteholder Collateral Agent in relation thereto, including a levy or written
threat of levy or any legal process against such Intellectual Property
Collateral or any portion thereof.”

“(h) During the continuance of an Event of Default, within ten Business Days (or
such longer period as may be agreed to in writing by the Noteholder Collateral
Agent in its sole discretion) after written notice from the Noteholder
Collateral Agent to any Pledgor, such Pledgor shall make available to the
Noteholder Collateral Agent, to the extent within such Pledgor’s power and
authority and subject to the Intercreditor Agreement, such personnel in such
Pledgor’s employ on the date of such Event of Default as the Noteholder
Collateral Agent may designate, by name, title or job responsibility, to permit
such Pledgor to continue, directly or indirectly, to produce, advertise and sell
the products and services sold or delivered by such Pledgor under or in
connection with the Intellectual Property Collateral, and each Pledgor shall use
commercially reasonable efforts to ensure that such Persons shall be available
to perform their prior functions on the Noteholder Collateral Agent’s behalf if
compensated at such Pledgor’s expense on a per diem, pro rata basis consistent
with the salary and benefits structure applicable to each as of the date of such
Event of Default.”

17. Amendment to Section 8.1. Section 8.1 is hereby deleted in its entirety and
restated as follows:

“Section 8.1 Transfers of Collateral. No Pledgor shall (a) sell, convey, assign
or otherwise dispose of, or grant any option with respect to, any of the
Collateral pledged by it hereunder except to the extent not prohibited by and
otherwise subject to the requirements of this Agreement or the Indenture or
(b) create or permit to exist any Lien upon or with respect to any of the
Collateral pledged by it hereunder other than Permitted Liens.”

18. Amendment to Section 10.1. Section 10.1 is hereby deleted in its entirety
and restated as follows:

“Section 10.1 Proceeds of Casualty Events and Collateral Dispositions. Subject
to the terms of the Intercreditor Agreement, the Pledgors shall take all actions
required by the Indenture with respect to any Net Cash Proceeds of any Casualty
Event or from the sale or disposition of any Collateral.”

19. Amendment to Section 11.1. Subsection (a) of Section 11.1 is hereby amended
by deleting the first sentence thereof and restating such sentence in its
entirety as follows:

“The Noteholder Collateral Agent has been appointed as ‘Noteholder Collateral
Agent’ pursuant to the Indenture and as ‘Existing Noteholder Collateral Agent’
pursuant to the Intercreditor Agreement. The actions of the Noteholder
Collateral Agent hereunder are subject to the terms of the Indenture and the
Intercreditor Agreement.”

 

– 8 –



--------------------------------------------------------------------------------

20. Amendment to Section 11.2. Section 11.2 is hereby amended by replacing the
first word of such Section with the words “Subject to the terms of the
Intercreditor Agreement, if”.

21. Amendment to Section 11.4. Subsection (a) of Section 11.4 is hereby deleted
in its entirety and restated as follows:

“(a) Collateral hereunder shall be released if and to the extent so provided in
Sections 12.07 and 12.08 of the Indenture or upon the transfer or sale of any
asset or property (other than transfers or sales to the Company or any
Guarantor) theretofore included in Collateral to the extent permitted under
Sections 3.7 or 8.1 of this Agreement, or as otherwise permitted in the
Intercreditor Agreement.”

22. Amendment to Section 11.12. The first sentence of Section 11.12 is hereby
deleted in its entirety and restated as follows:

“Each Pledgor covenants that in the event that such Pledgor or any property or
assets of such Pledgor shall hereafter become the subject of a voluntary or
involuntary proceeding under the Bankruptcy Code or such Pledgor shall otherwise
be a party to any federal or state bankruptcy, insolvency, moratorium or similar
proceeding to which the provisions relating to the automatic stay under
Section 362 of the Bankruptcy Code or any similar provision in any such Legal
Requirement is applicable, then, in any such case, whether or not the Noteholder
Collateral Agent has commenced foreclosure proceedings under this Agreement,
such Pledgor shall not, and each Pledgor hereby expressly waives its right to
(to the extent it may lawfully do so) at any time insist upon, plead or in any
manner whatsoever, claim or take the benefit or advantage of any such automatic
stay or such similar provision as it relates to the exercise of any of the
rights and remedies (including any foreclosure proceedings) available to the
Noteholder Collateral Agent as provided in this Agreement, in any other Security
Document or any other document evidencing the Notes Obligations, provided
however that, for the avoidance of doubt, any such rights and remedies shall
remain subject to the terms of the Intercreditor Agreement.”

23. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Security Agreement shall remain in full force and
effect.

24. Conditions Precedent. This Amendment shall be effective when Noteholder
Collateral Agent shall have received an executed original hereof, together with
each of the following, each in substance and form reasonably acceptable to
Noteholder Collateral Agent:

a. The duly executed Restructuring Support Agreement, together with all exhibits
and attachments thereto;

b. Evidence that the Supporting Holders (as such term is defined in the
Restructuring Support Agreement) have consented to the Restructuring
Transactions; and

c. Evidence that all conditions to Pledgors’ receipt of the initial advance
under the Term Loan (as such term is defined in the Restructuring Support
Agreement) have been satisfied.

25. Representations and Warranties. The Pledgors hereby represent and warrant to
Noteholder Collateral Agent as follows:

a. Each Pledgor and such other parties that have executed any documents required
under the Security Agreement or this Amendment, have all requisite power and
authority to execute this Amendment and any other agreements or instruments
required hereunder and to perform all of their obligations hereunder, and this
Amendment and all such other agreements and instruments have been duly executed
and delivered by the applicable party and constitute the legal, valid and
binding obligation of the applicable party, enforceable in accordance with its
terms.

 

– 9 –



--------------------------------------------------------------------------------

b. The execution, delivery and performance by each of the Pledgors of this
Amendment and any other agreements or instruments required hereunder has been
duly authorized by all necessary corporate action and does not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to such Pledgor, or the
articles of incorporation or by-laws of such Pledgor, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which such Pledgor is a
party or by which it or its properties may be bound or affected.

c. The performance by each of the Pledgors of the Security Agreement as amended
hereby has been duly authorized by all necessary corporate action and does not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
such Pledgor, or the articles of incorporation or by-laws of such Pledgor, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which such
Pledgor is a party or by which it or its properties may be bound or affected.

d. All of the representations and warranties contained in Article IV of the
Security Agreement are true and correct in all material respects on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

26. References. All references in the Security Agreement to “this Agreement”
shall be deemed to refer to the Security Agreement as amended hereby; and any
and all references in the Security Documents to the Security Agreement shall be
deemed to refer to the Security Agreement as amended hereby.

27. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto, and Noteholder Collateral Agent’s
consent to the Restructuring Transactions (as such term is defined in the
Restructuring Support Agreement), shall not be deemed to be a waiver of any
Default or Event of Default under the Security Agreement or a waiver of any
breach, default or event of default under any Security Document or other
document held by the Noteholder Collateral Agent, except to the extent provided
in the Restructuring Support Agreement, or a consent to any future transactions,
whether or not known to the Noteholder Collateral Agent and whether or not
existing on the date of this Amendment.

28. Release. Each Pledgor hereby absolutely and unconditionally releases and
forever discharges, Noteholder Collateral Agent and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which each Pledgor has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

 

– 10 –



--------------------------------------------------------------------------------

29. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

 

– 11 –



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgors and the Noteholder Collateral Agent have caused
this Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

 

    SAEXPLORATION HOLDINGS, INC., as a Pledgor     By:  

/s/ Brent Whiteley

    Name: Brent Whiteley     Title: Chief Financial Officer, General Counsel and
Secretary     SAEXPLORATION SUB, INC., as a Pledgor     By:  

/s/ Brent Whiteley

    Name: Brent Whiteley     Title: Chief Financial Officer, General Counsel and
Secretary     SAEXPLORATION, INC., as a Pledgor     By:  

/s/ Brent Whiteley

    Name: Brent Whiteley     Title: Chief Financial Officer, General Counsel and
Secretary



--------------------------------------------------------------------------------

    SAEXPLORATION SEISMIC SERVICES (US), LLC, as a Pledgor     By:  

/s/ Brent Whiteley

    Name: Brent Whiteley     Title: Chief Financial Officer, General Counsel and
Secretary     NES, LLC, as a Pledgor     By:  

/s/ Brent Whiteley

    Name: Brent Whiteley     Title: Chief Financial Officer, General Counsel and
Secretary     WILMINGTON SAVINGS FUND SOCIETY, FSB as Noteholder Collateral
Agent     By:  

/s/ Geoffrey J. Lewis

    Name: Geoffrey J. Lewis     Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

TO FIRST AMENDMENT TO SECURITY AGREEMENT

[Restructuring Support Agreement]



--------------------------------------------------------------------------------

RESTRUCTURING SUPPORT AGREEMENT

dated as of June 13, 2016

among

SAExploration Holdings, Inc., Certain Members of Management Identified Herein

and

the Supporting Holders Identified Herein



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page     Section 1.      AGREEMENT EFFECTIVE DATE      2     
Section 2.       COMMITMENTS REGARDING THE RESTRUCTURING TRANSACTIONS      2   
  2.01.       Covenants, Acknowledgments and Commitments of the Supporting
Holders      2      2.02.       Obligations of SAE      4      2.03       
Covenants, Acknowledgements and Commitments of Management      9      2.03.   
   Definitive Documents      9      Section 3.       FORBEARANCE      9     
Section 4.       REPRESENTATIONS AND WARRANTIES      10      4.01.       Mutual
Representations and Warranties      10      4.02.       Representations and
Warranties of the Supporting Holders      11      4.03.       Representations
and Warranties of SAE.      12      Section 5.       TERMINATION EVENTS      12
     5.01.       Supporting Holder Termination Events      12      5.02.      
SAE Termination Events      13      5.03.       Effect of Termination      14   
  5.04.       Termination Upon Consummation of the Restructuring Transactions   
  14      Section 6.       TRANSFER OF EXISTING NOTES      14      Section 7.   
   AMENDMENTS      15      Section 8.       NO SOLICITATION OF SECURITIES     
16      Section 9.       MISCELLANEOUS      16      9.01.       Further
Assurances      16      9.02.       Complete Agreement      16      9.03.      
No Assignment      16      9.04.       Headings      16      9.05.      
Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of Trial
by Jury      16      9.06.       Counterparts      16      9.07.      
Interpretation      16      9.08.       Relationship Among Supporting Holders   
  17      9.09.       Successors and Assigns      17      9.10.      
Acknowledgements      17      9.11.       Notices      17      9.12.      
Waiver      18      9.13.       Several, Not Joint, Obligations      18   

 

-i-



--------------------------------------------------------------------------------

            9.14.       Remedies      18      9.15.       Specific Performance
     18      9.16.       No Third-Party Beneficiaries      19      9.17       
Management Liability      19      9.18.       Settlement Discussions      19   
  9.19.       Consideration      19   

 

-ii-



--------------------------------------------------------------------------------

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time, and collectively with all exhibits thereto, this
“Agreement”) is dated as of June 13, 2016, among: (i) SAExploration Holdings,
Inc. (“SAE”) on behalf of itself and the guarantors party to the Indenture dated
as of July 2, 2014 (the “Existing Notes Indenture”) among SAE, as issuer, each
of such guarantors party thereto and U.S. Bank National Association, as trustee
and collateral agent (together, and with its permitted successors and assigns,
the “Indenture Trustee”) pursuant to which SAE issued its 10.000% Senior Secured
Noted due 2019 (the “Existing Notes”); (ii) solely with respect to Section 2.03
and Section 9.17 herein, Jeff Hastings, Brian Beatty and Brent Whiteley
(collectively, “Management”); and (iii) certain holders of the Existing Notes
party hereto from time to time (together with their respective successors and
permitted assigns, the “Supporting Holders”). SAE and the Supporting Holders,
and any subsequent person or entity that becomes a party hereto in accordance
with the terms hereof, are referred to herein as the “Parties” and, each,
individually as a “Party.” Capitalized terms, unless otherwise defined in this
Agreement, have the meanings used in the Term Sheet (defined below).

RECITALS

WHEREAS, SAE and the Supporting Holders have agreed to enter into certain
transactions that will have the effect of restructuring and recapitalizing SAE
as contemplated by (1) the Term Sheet (the “Term Sheet”) attached hereto as
Exhibit A, and (2) the entry into and performance of, as the case may be, the
New Senior Loan Facility, the issuance of the New Loan Shares, the consummation
of the Exchange Offer and the Consent Solicitation, the issuance of the New
Second Lien Notes and the New Notes Shares, the amending and restating of the
Intercreditor Agreement, the entry into the Warrant Agreement and the issuance
of the Warrants, the amendment and ratification of the Employment Agreements and
the entry into the Management Incentive Plan, the issuance of the MIP Shares,
the amendment of the Organizational Documents (in each case, as these
capitalized terms are defined herein) and the transactions contemplated thereby
(clauses (1) and (2) together, the “Restructuring Transactions”), with the
understanding that to the degree the definitive documents governing the
transactions listed and contemplated by clause (2) above are more specific, or
have different terms than those contemplated in the Term Sheet, then, for
purposes of this Agreement and the definition of “Restructuring Transactions,”
the definitive documents governing the transactions in clause (2) shall control;

WHEREAS, the Parties have agreed to support the Restructuring Transactions
pursuant to, and subject to the terms and conditions set forth in, this
Agreement;

WHEREAS, this Agreement is the product of arm’s-length, good-faith discussions
between the Parties and their respective professional representatives; and

WHEREAS, SAE, Management and the Supporting Holders are prepared to perform
their obligations hereunder, subject to the terms and conditions of this
Agreement;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound hereby, agrees as follows:



--------------------------------------------------------------------------------

AGREEMENT

 

Section 1. Agreement Effective Date

This Agreement shall be effective and binding with respect to each of the
Parties on the date on which (i) SAE and Management shall have executed and
delivered counterpart signature pages of this Agreement to counsel for the
Supporting Holders and (ii) Supporting Holders representing not less than 66% of
the aggregate principal amount of Existing Notes outstanding shall have executed
and delivered counterpart signature pages of this Agreement to counsel for SAE
(such date, the “RSA Effective Date”). After the RSA Effective Date, the terms
and conditions of the Restructuring Transactions, the terms and conditions of
the Definitive Documents (defined below) set forth in Exhibits to this
Agreement, and this Agreement may only be amended, modified, waived, or
otherwise supplemented as set forth in Section 7 herein.

 

Section 2. Commitments Regarding the Restructuring Transactions

2.01. Covenants, Acknowledgments and Commitments of the Supporting
Holders. Subject to the terms and conditions hereof, and for so long as this
Agreement has not been terminated in accordance with the terms hereof, each
Supporting Holder (severally and not jointly) agrees to satisfy the following
covenants and makes the following acknowledgements and commitments:

(a) to support the Restructuring Transactions under this Agreement;

(b) to implement and consummate the Restructuring Transactions in a timely
manner and take any and all commercially reasonable and appropriate actions in
furtherance of the Restructuring Transactions as contemplated under this
Agreement, provided that such actions shall be limited to review and negotiation
of the applicable Definitive Documents and execution of the same (to the extent
any Definitive Documents require execution thereof by such Supporting Holder to
implement and consummate the Restructuring Transactions); provided further that,
except as otherwise provided herein, no Supporting Holder shall be obligated to
participate in or consummate, as the case may be, the Exchange Offer or any
other part of the Restructuring Transactions unless and until all of the
conditions to effectiveness of the Restructuring Transactions (including the
Exchange Offer and the Consent Solicitation) set forth in the Term Sheet and
Definitive Documents shall have been satisfied or waived or will be satisfied or
waived contemporaneously with the closing of the Restructuring Transactions or
have been waived with the prior written consent of the Required Supporting
Holders (defined below);

(c) to negotiate in good faith the Definitive Documents, which Definitive
Documents shall contain terms and conditions consistent in all material respects
with this Agreement;

(d) solely with respect to the Supporting Holders identified on Exhibit B hereto
as New Senior Lenders, and solely in their capacity as New Senior Lenders, (1)
to execute and enter into, on the Funding Date, a new senior secured multi-draw
term loan facility, substantially on the terms and subject to the conditions
specified in Schedule 1 of the Term Sheet

 

-2-



--------------------------------------------------------------------------------

attached hereto as Exhibit A (such agreement, including all exhibits,
attachments, supplements, and amendments thereto, the “New Senior Loan
Facility”), subject to a maximum commitment amount of $30 million, (2) to extend
their respective committed portion of the $5 million initial draw (the “Initial
Draw”) thereof on the Funding Date, upon the request of SAE, as set forth in the
schedule of commitments attached hereto as Exhibit C, on the terms and
conditions contained in the New Senior Loan Facility, and (3) to extend their
respective committed portions of any subsequent draws thereunder when required
by, and on the terms and conditions contained in, the New Senior Loan Facility;
provided however that nothing contained in this Support Agreement shall require
or otherwise oblige any Supporting Holder who is not identified on Exhibit B
hereto to serve as a New Senior Lender or make any commitments or fund any
amounts in connection with the New Senior Loan Facility;

(e) to support the exchange offer and consent solicitation (the “Exchange
Offer”) in which SAE shall offer, on a pro rata basis, the holders of Existing
Notes (the “Existing Holders”), on the terms and conditions set forth in an
Exchange Offer Memorandum and Consent Solicitation Statement (as amended and
supplemented from time to time, together with the related Letter of Transmittal
and Consent, the “Memorandum”), with the terms and conditions thereof summarized
in Exhibit A hereto, and to (i) tender its Existing Notes for exchange, together
with its consent to the amendments described in the Memorandum, on the first day
of the Exchange Offer, in accordance with the terms and conditions set forth in
the Memorandum; and (ii) not withdraw such tenders and consents, with the
understanding that, among other things, SAE and the Trustee will, at that time,
enter into a supplemental indenture to supplement the Existing Notes Indenture
in accordance with Exhibit A and that consents will be irrevocable thereafter,
provided that the Supporting Holders shall have no obligation to tender their
Existing Notes and may withdraw any tenders after the termination of this
Agreement pursuant to Section 5.01 and Section 5.02.

(f) not to object to SAE’s (i) amendment and ratification, effective as of the
Closing Date, of the existing employment agreements, as summarized in Exhibit D
hereto (such agreements, including all exhibits, attachments, supplements and
amendments thereto, the “Employment Agreements”) with each of the individuals
identified in Exhibit E hereto, (ii) adoption on the Closing Date of the
management incentive plan, incorporating the terms set forth in Exhibit F hereto
(such plan, including all exhibits, attachments and supplements, and amendments
thereto, the “Management Incentive Plan”), and (iii) entry into a warrant
agreement with the SAE’s transfer agent, as warrant agent, incorporating the
terms set forth in Exhibit G hereto (such agreement, including all exhibits,
attachments, supplements, and amendments thereto, the “Warrant Agreement”),
providing for the issuance of Warrants (as defined in Exhibit G) to all existing
holders of common stock of SAE (the “Common Stock”), provided that each of the
Employment Agreements, the Management Incentive Plan, and Warrant Agreement are
consistent in all aspects with this Agreement or otherwise in a form and
substance reasonably acceptable to the Required Supporting Holders.

(g) to acknowledge that, on the Closing Date, SAE’s existing executives
identified on Exhibit E will remain in their current positions, subject to the
amended and ratified Employment Agreements as described in Exhibit D;

 

-3-



--------------------------------------------------------------------------------

(h) to the extent that any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring Transactions, to
negotiate in good faith commercially reasonable additional or alternative
provisions to address any such impediment; provided, however, that the economic
outcome for the Supporting Holders and other material terms as contemplated
herein must be substantially preserved, as determined by the Supporting Holders
in their reasonable discretion; and

(i) not to (i) object to or otherwise commence or participate in any proceeding
to oppose any of the Restructuring Transactions and (ii) directly or indirectly
(1) seek, solicit, support, encourage, or vote or cause to be voted (to the
extent applicable) its Existing Notes for, consent to, or encourage any plan of
reorganization or liquidation, proposal, offer, dissolution, wind-up,
liquidation, reorganization, merger, consolidation, business combination, joint
venture, partnership, sale of assets, or restructuring for SAE other than the
Restructuring Transactions or (2) take any other action that is inconsistent
with, or that would reasonably be expected to delay or obstruct the consummation
of the Restructuring Transactions.

Notwithstanding anything to the contrary contained in this Section 2.01 or
elsewhere in this Agreement, no Supporting Holder shall be required to (1)
incur, or agree to any commitments, undertakings, concessions, indemnities, or
other arrangements that could result in its incurrence of material expenses,
liabilities, or other obligations, provided that the foregoing does not apply to
any internal expenses incurred by a Supporting Holder in connection with
obtaining internal approvals or consents to authorize the Restructuring
Transactions or this Agreement or to perform such Supporting Holder’s
obligations thereunder; or (2) take (or fail to take) any action that would
inhibit a Supporting Holder’s performance of any duty, fiduciary or otherwise,
or obligation that such Supporting Holder owes to any other person or entity
under applicable law.

2.02. Obligations of SAE.

Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement is intended to, nor shall, prevent SAE from taking or failing to take
any action that it is obligated to take (or fail to take) in the performance of
any fiduciary duty or as otherwise required by applicable law, which SAE owes to
any other person or entity as applicable.

(a) Covenants. Subject to the terms and conditions hereof, and for so long as
this Agreement has not been terminated in accordance with the terms hereof, SAE,
on behalf of itself and each guarantor party to the Existing Notes, as
applicable, agrees to satisfy the following covenants and makes the following
acknowledgements and commitments:

(i) to support the Restructuring Transactions under this Agreement;

(ii) to implement and consummate the Restructuring Transactions in a timely
manner and take any and all commercially reasonable and appropriate actions in
furtherance of the Restructuring Transactions, as contemplated under this
Agreement, unless and until all of the conditions to effectiveness of the
Restructuring Transactions (including the Exchange Offer) set forth in the Term
Sheet and Definitive Documents have been waived with the prior written consent
of the Required Supporting Holders or satisfied or will be satisfied or waived
contemporaneously with the closing of the Restructuring Transactions;

 

-4-



--------------------------------------------------------------------------------

(iii) to negotiate in good faith the Definitive Documents, which Definitive
Documents shall contain terms and conditions consistent in all respects with
this Agreement, or as otherwise agreed to by the Required Supporting Holders;

(iv) to enter into the New Senior Loan Facility on the Funding Date, submit the
initial draw notice for $5 million thereunder and agree to use the proceeds for
general corporate purposes;

(v) to take all necessary corporate action to authorize such number of
additional shares of Common Stock as shall be sufficient to permit the issuance
of all shares of Common Stock as contemplated by the Restructuring Transactions;

(vi) reserve (a) by the Launch Date, authorized and unissued shares of Common
Stock equal to 64.48% of the total number of shares of Common Stock that will be
outstanding as of the Closing Date (the “New Notes Shares”) and to issue such
New Notes Shares in connection with the closing of the Exchange Offer as
contemplated by Exhibit A; (b) by the RSA Effective Date, authorized and
unissued shares of Common Stock equal to 3.14% of the total number of shares of
Common Stock that will be outstanding as of the closing date, and, by the
Funding Date, authorized and unissued shares of Common Stock equal to 6.26% of
the total number of shares of Common Stock that will be outstanding as of the
Closing Date (the “Backstop Shares”) and to issue such Backstop Shares on the
Closing Date pro rata to those New Senior Lenders who fund the Initial Draw, as
indicated in Exhibit C; and (3) by the Funding Date, authorized and unissued
shares of Common Stock equal to 18.80% of the total number of shares of Common
Stock that will be outstanding as of the Closing Date (the “New Loan Shares”)
and to issue such New Loan Shares on the Closing Date pro rata to each New
Senior Lender, including to any Participating Holder participating in the New
Senior Loan Facility;

(vii) use its commercially reasonable efforts to (1) commence the Exchange Offer
on the Launch Date and, if not commenced on such date, to commence the Exchange
Offer as promptly as possible thereafter, and to conduct the Exchange Offer in
accordance with the terms thereof as reflected in Exhibit A) and applicable law;
(2) enter into the supplemental indenture to supplement the Existing Notes
Indenture, as contemplated by Exhibit A; and (3) consummate the Exchange Offer
by the date that is 60 days after the Launch Date, provided that (1) the Parties
understand that the Exchange Offer expiration time may be extended at SAE’s
option to amend the terms of the Exchange Offer (subject to Section 5.01(d) of
this Agreement), and (2) the “Closing Date,” as used in this Agreement, shall be
the date on which the Exchange Offer actually closes;

(viii) to use commercially reasonable efforts to amend and restate the existing
intercreditor agreement as contemplated by Exhibit A (the “Intercreditor
Agreement”);

 

-5-



--------------------------------------------------------------------------------

(ix) deliver to each Existing Holder participating in the Exchange Offer (the
“Participating Holders”) for every $1,000 principal amount of Existing Notes
tendered for exchange (subject to a minimum tender of $2000 principal amount and
$1000 increments in excess thereof), (i) $500 principal amount of new second
lien notes (the “New Second Lien Notes”) and related consents to be delivered on
the terms summarized in the “Description of New Second Lien Notes” contained in
Exhibit A hereto and (ii) a pro rata portion of the New Notes Shares;

(x) enter into the Warrant Agreement, as of the Closing Date, with SAE’s
transfer agent, as warrant agent, and issue the Warrants pursuant thereto;

(xi) negotiate in good faith the Definitive Documents, which Definitive
Documents shall contain terms and conditions consistent in all respects with
this Agreement and to execute and otherwise support the implementation of such
Definitive Documents;

(xii) support all reasonably necessary actions of the Supporting Holders to
facilitate the consummation of the Restructuring Transactions;

(xiii) within seven days of delivery to SAE of invoices or receipts with respect
thereto, pay in cash all (a) reasonable fees and expenses of (1) Paul, Weiss,
Rifkind, Wharton & Garrison LLP (“Paul Weiss”) under that certain engagement
letter among certain Supporting Holders, SAE, and Paul Weiss dated as of April
5, 2016, (2) K&L Gates, and (3) any other professional retained by the
Supporting Holders pursuant to an engagement letter with SAE; and (b) reasonable
and documents out of pocket expenses (other than professional fees) incurred any
Supporting Holder in connection with this Agreement or the Restructuring
Transaction (provided that the each Supporting Holder shall consult with SAE and
provide SAE with advance notice of the occurrence of such expenses to the extent
reasonably practicable);

(xiv) to obtain by the Launch Date any amendments, waivers and/or consents under
the Credit and Security Agreement, dated as of November 6, 2014, among
SAExploration, Inc., as borrower, SAE and the other guarantors party thereto and
Wells Fargo Bank, National Association, as lender (the “Existing Revolver”),
that are necessary to permit the Restructuring Transactions;

(xv) use commercially reasonable efforts to obtain any shareholder approvals or
other consents or approvals, when required, and as required by SAE’s Second
Amended and Restated Certificate of Incorporation, dated as of June 24, 2013,
Amended and Restated By Laws, adopted as of June 24, 2013, and all applicable
law for the consummation of the Restructuring Transactions;

(xvi) to use commercially reasonable efforts to adopt, on or as soon as
reasonably practicable after the Closing Date, an Amended and Restated
Certificate of Incorporation and an Amended and Restated Bylaws of SAE

 

-6-



--------------------------------------------------------------------------------

(collectively, the “Organizational Documents”), incorporating the terms set
forth in Exhibit H (the “Governance Terms”), which shall include provisions
regarding the size and composition of the board of directors of SAE (the
“Board”) as set forth in Exhibit H;

(xvii) use commercially reasonable efforts to make the shares of Common Stock to
be issued in connection with the Restructuring Transactions eligible to be
issued in book-entry form through the direct registry system of SAE’s transfer
agent and/or The Depository Trust Company;

(xviii) maintain its good standing under the laws of the State of Delaware and
take all requisite actions, corporate or otherwise, for the Organizational
Documents to become effective as soon as reasonably practicable after the
Closing Date;

(xix) use commercially reasonable efforts to maintain (i) SAE’s status as an
SEC-registered, public company, including filing all periodic and current
reports required under the reporting obligations of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and (ii) a listing on either the
Nasdaq Global Market or the Nasdaq Capital Market, including taking commercially
reasonable actions to regain compliance with the continuing listing standards of
such applicable market within the compliance periods established by Nasdaq, as
described in the deficiency letters of Nasdaq dated as of February 3, 2016 and
April 19, 2016;

(xx) promptly notify the Supporting Holders in writing of any governmental or
third party complaints, litigations, investigations, or hearings relating to the
Restructuring Transactions (or communications indicating that the same may be
contemplated or threatened);

(xxi) comply in all material respects with the covenants (except to the extent
waived, as contemplated herein) contained in the Existing Revolver, Existing
Notes Indenture and, when entered into, the New Senior Loan Facility;

(xxii) amend and ratify, effective as of the Closing Date, the Employment
Agreements with respect to each of the executives of SAE identified in Exhibit E
hereto, (ii) adopt on the Closing Date the Management Incentive Plan,
incorporating the terms set forth in Exhibit F hereto, and (iii) enter into the
Warrant Agreement, incorporating the terms set forth in Exhibit G hereto;

(xxiii) to the extent that any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring Transactions, to
negotiate in good faith commercially reasonable additional or alternative
provisions to address any such impediment, in consultation with the Supporting
Holders; provided, however, that the economic outcome for the Supporting Holders
and other material terms as contemplated herein must be substantially preserved,
as determined by the Supporting Holders in their reasonable discretion;

 

-7-



--------------------------------------------------------------------------------

(xxiv) if SAE knows of a breach in any material respect of any of the
obligations, representations, warranties, or covenants of SAE set forth in this
Agreement, furnish prompt written notice (and in any event within three business
days of such actual knowledge) to the Supporting Holders and promptly take all
remedial action necessary to cure such breach;

(xxv) continue to operate its business in the ordinary course;

(xxvi) provide the Supporting Holders and their advisors reasonable access to
management upon reasonable notice and keep the Supporting Holders and their
advisors reasonably apprised of any material developments regarding SAE’s
business operations, condition, assets, liabilities, or finances and promptly
notify the Supporting Holders upon the receipt of any proposal or expression of
interest with respect to the negotiation or formulation of any proposal, offer,
dissolution, winding up, liquidation, reorganization, recapitalization,
assignment for the benefit of creditors, merger, consolidation, business
combination, joint venture, partnership, sale of assets, or restructuring of SAE
other than the Restructuring Transactions; and

(xxvii) use commercially reasonable efforts to ensure the Alaskan tax credits
are issued to SAE in a timely manner.

(b) Negative Covenants. Subject to the terms and conditions hereof, and for so
long as this Agreement has not been terminated in accordance with the terms
hereof, SAE agrees that, on behalf of itself and each guarantor party to the
Existing Notes, as applicable, it shall not, directly or indirectly, take any of
the following actions, unless such action is consented to by the Required
Supporting Holders:

(i) modify the Restructuring Transactions, in whole or in part, in a manner that
is inconsistent with the terms of this Agreement;

(ii) commence any proceeding opposing any of the terms of this Agreement or
otherwise take any action to obstruct or delay the consummation of the
Restructuring Transactions;

(iii) incur or suffer to exist any material indebtedness, except indebtedness
existing and outstanding immediately prior to the date hereof, trade payables,
ordinary course draws under the Existing Revolver, liabilities arising and
incurred in the ordinary course of business, and indebtedness arising under or
permitted by the New Senior Loan Facility;

(iv) directly or indirectly (1) affirmatively seek or solicit any discussions
regarding the negotiation or formulation of any proposal, offer, dissolution,
winding up, liquidation, reorganization, recapitalization, assignment for the
benefit of creditors, merger, consolidation, business combination, joint

 

-8-



--------------------------------------------------------------------------------

venture, partnership, sale of assets, or restructuring of SAE other than the
Restructuring Transactions (an “Alternative Proposal”), (2) publicly announce
its intention not to pursue the Restructuring Transactions or (3) take any other
action that is inconsistent with or is likely to delay the consummation of the
Restructuring Transaction, in the case of each of clauses (1) through and
including (3) of this paragraph, subject to the fiduciary obligations of SAE; or

(v) incur any material liens or security interests, except in the ordinary
course of business or pursuant to, or as permitted under, the New Senior Loan
Facility and the New Second Lien Notes.

2.03. Covenants, Acknowledgments and Commitments of Management. Subject to the
terms and conditions hereof, and for so long as this Agreement has not been
terminated in accordance with the terms hereof, each member of Management
(severally and not jointly) agrees to negotiate in good faith their respective
amended Employment Agreements with SAE on the terms set forth in Exhibit D
hereto on the Closing Date.

2.04. Definitive Documents

Without limiting the foregoing, each Party hereby covenants and agrees to (a)
negotiate in good faith the Memorandum, the indenture for the New Second Lien
Notes, the New Senior Loan Facility credit agreement, the Intercreditor
Agreement, the Employment Agreements, the Management Incentive Plan, the Warrant
Agreement, the Organizational Documents and all ancillary documents related to
each of the foregoing (collectively, the “Definitive Documents”), which
Definitive Documents shall contain terms and conditions consistent in all
respects with this Agreement and (b) execute (to the extent such Party is a
party thereto) and otherwise support implementation of the Definitive Documents
and any other such documents or agreements as may be reasonably necessary or
advisable to implement the Restructuring Transactions, the purposes of this
Agreement and the Definitive Documents. All Parties shall have the right to
review and comment on the Definitive Documents, the terms of which shall be
consistent with this Agreement and otherwise in form and substance reasonably
acceptable to SAE and the Required Supporting Holders before the execution and
delivery of the Definitive Documents.

 

Section 3. Forbearance.

(a) The Parties agree and acknowledge that if the Restructuring Transactions
have not been consummated prior to July 15, 2016, in order to consummate the
Restructuring Transactions, SAE will not make the interest payment due to be
paid on July 15, 2016 under the terms of the Notes Indenture and will instead
enter into the 30 day grace period with respect to such payment as permitted by
the Notes Indenture.

(b) For so long as the Termination Date has not occurred, and subject to the
limitations provided in clause (c) below, each Supporting Holder (severally and
not jointly), agrees until August 15, 2016:

(i) to forbear from the exercise of any rights and remedies against SAE to which
the Supporting Holders or the Indenture Trustee are or may become entitled as a
result of any Default or Event of Default (each as defined in the

 

-9-



--------------------------------------------------------------------------------

Existing Notes Indenture) arising or existing under the Existing Notes Indenture
in respect of SAE’s failure to make the interest payment on July 15, 2016 and
decision to enter into the grace period in respect thereof (the “Potential
Default”);

(ii) to refrain from exercising any right and remedy that may become available
to it under the Existing Notes Indenture by reason of the Potential Default
(other than, in the case of the Indenture Trustee, ordinary course acts which it
may take under the Existing Notes Indenture which would not adversely affect any
other Party); and

(iii) to refrain from initiating, joining in, or encouraging in any way an
instruction or direction from any Noteholder to the Indenture Trustee to
exercise any rights and remedies under the Existing Notes Indenture in
connection with the Potential Default.

(c) For so long as the Termination Date has not occurred, SAE on behalf of
itself and the guarantors party to the Existing Notes Indenture, agrees not to
make any payment to any Noteholder in respect of the interest payment due on
July 15, 2016 prior to the expiration of the applicable grace period.

(d) Nothing contained in this Section 3 shall impair, impede or otherwise
prevent any Supporting Holder or the Indenture Trustee from exercising any
rights and remedies against SAE in respect of any other Default or Event of
Default arising under the Existing Notes Indenture or taking any other action
available to it by reason of such a Default or Event of Default.

 

Section 4. Representations and Warranties

4.01. Mutual Representations and Warranties. Each of the Parties, severally and
not jointly, represents, warrants, and covenants to each other Party (to the
extent applicable), as of the RSA Effective Date, as follows (each of which is a
continuing representation, warranty, and covenant):

(a) to the extent it is an entity, it is validly existing and in good standing
under the laws of the state or other jurisdiction of its organization;

(b) it has all requisite direct or indirect power and authority to enter into
this Agreement and the Definitive Documents to which it is a party and to carry
out the Restructuring Transactions contemplated by, and perform its respective
obligations under, this Agreement and such Party has been authorized to enter
into this Agreement, the New Senior Loan Facility and the Definitive Documents
and to carry out the Restructuring Transactions contemplated by, and perform its
respective obligations under this Agreement;

(c) the execution, delivery, and performance by such Party of this Agreement
does not and will not (i) violate any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries, or (ii) except
as described in Section 3 hereof conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it or any of its subsidiaries is a
party;

 

-10-



--------------------------------------------------------------------------------

(d) the execution, delivery, and performance by such Party of this Agreement
does not and will not require any registration or filing with, consent, or
approval of, or notice to, or other action to, with or by, any federal, state,
or governmental authority or regulatory body, except such filings as may be
necessary and/or required for disclosure by the Exchange Act;

(e) this Agreement is the legally valid and binding obligation of such Party,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer,
fraudulent conveyance or other similar laws relating to or limiting creditors’
rights generally, by equitable principles relating to enforceability or by the
implied covenant of good faith and fair dealing; and

(f) it has been represented by legal counsel of its choosing in connection with
this Agreement and the transactions contemplated by this Agreement, has had the
opportunity to review this Agreement with its legal counsel, and has not relied
on any statements made by any other Party or such other Party’s legal counsel as
to the meaning of any term or condition contained herein or in deciding whether
to enter into this Agreement or the transactions contemplated hereby.

4.02. Representations and Warranties of the Supporting Holders. Each Supporting
Holder, separately and not jointly, represents and warrants to the best of its
knowledge, as of the date hereof that:

(a) with respect to the Existing Notes held by such Supporting Holder, such
Supporting Holder (i) either (1) is the sole beneficial owner of the principal
amount of such Existing Notes indicated on the respective signature page hereto,
or (2) has sole investment or voting discretion with respect to the principal
amount of such Existing Notes indicated on the respective signature page hereto
and has the power and authority to bind the beneficial owners of such Existing
Notes to the terms of this Agreement, and (ii) has full power and authority to
act on behalf of, vote, and consent to matters concerning such Existing Notes
and to dispose of, exchange, assign, and transfer such Existing Notes, including
the power and authority to execute this Agreement and to perform its obligations
hereunder;

(b) with respect to the Existing Notes held by each Supporting Holder, such
Supporting Holder has made no assignment, sale, participation, grant,
conveyance, pledge, or other transfer of, and has not entered into any other
agreement to assign, sell, use, participate, grant, convey, pledge, or otherwise
transfer, in whole in or part, any portion of its right, title, or interests in
any such Existing Notes that materially conflicts with the representations and
warranties of such Supporting Holder in this Agreement or that would render such
Supporting Holder otherwise unable to comply with this Agreement and perform its
obligations hereunder, including its obligation to support the Restructuring
Transactions, in all material respects;

(c) the amount of debt listed on the signature page of each Supporting Holder is
correct as of the date hereof; and

 

-11-



--------------------------------------------------------------------------------

(d) the Supporting Holders, in entering into this Agreement and participating in
the Restructuring Transactions, have not acted as a partnership, limited
partnership, syndicate, or other “group” (as that term is used in Section 13(d)
of the Exchange Act) for the purpose of acquiring, holding, disposing, or voting
of securities of SAE.

4.03. Representations and Warranties of SAE. SAE, on behalf of itself and each
guarantor party to the Existing Notes, as applicable, represents and warrants to
the best of its knowledge, as of the date hereof that:

(a) it has, or upon the receipt of shareholder consents will have, authorized
sufficient shares of Common Stock to effect the Restructuring Transactions as
contemplated by this Agreement;

(b) its financial condition has not materially and adversely changed from that
set forth in the Form 10-K for the year ended December 31, 2015, the amended
Form 10-K for the year ended December 31, 2015 and the Form 10-Q for the period
ended March 31, 2016, other than as contemplated by such reports regarding its
liquidity and cash flow difficulties;

(c) as of June 13, 2016, the aggregate outstanding indebtedness (excluding any
interest, fees, costs, expenses, and indemnities that may be owed by the
applicable obligors) under (1) the Existing Notes is $140.0 million and (2) the
Existing Revolver is $13.8 million, and such amounts (together with accrued
interest and fees thereon) are outstanding and justly and truly owing by SAE and
the guarantors that are party to the Existing Notes Indenture or Existing
Revolver, as applicable, without defense, offset, or counterclaim; and

(d) it has no knowledge of any “Default” or “Event of Default” under the
Existing Revolver or the Existing Notes Indenture which has occurred and is
continuing.

 

Section 5. Termination Events

5.01. Supporting Holder Termination Events. The Required Supporting Holders may
terminate this Agreement upon three business days prior written notice, unless
otherwise set forth below, delivered in accordance with Section 9.11 hereof,
upon the occurrence and continuation of any of the following events (each, a
“Supporting Holder Termination Event”):

(a) SAE fails to receive (i) the consent or waiver from the lender under the
Existing Revolver or (ii) the shareholder consents or other approvals, in each
case that is necessary for the consummation of the Restructuring Transactions,
including entry into the New Senior Loan Facility and issuance of the Common
Stock;

(b) the Launch Date shall not have occurred by June 20, 2016;

(c) the Funding Date shall not have occurred by July 1, 2016;

(d) the Closing Date shall not have occurred by August 15, 2016;

(e) the breach or noncompliance by SAE or any guarantor under the Notes
Indenture of (or failure to satisfy) in any material respect any of the
obligations, representations, warranties, or covenants of such parties as set
forth in this Agreement (including, without

 

-12-



--------------------------------------------------------------------------------

limitation, in Sections 2.02, 2.04 or Section 3 hereto) that remains uncured for
five business days after the receipt by SAE of written notice of such breach,
but solely to the extent such breach or noncompliance is materially adverse to
such Supporting Holder and materially affects the ability of SAE, on behalf of
itself and its subsidiary guarantors, to consummate the Restructuring
Transactions contemplated herein;

(f) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order declaring
this Agreement or any material portion hereof to be unenforceable or enjoining
or otherwise restricting the consummation of the Restructuring Transactions in a
way that cannot reasonably be remedied by SAE;

(g) the occurrence of an event of default under (i) the Existing Revolver, (ii)
the New Senior Loan Facility, or (iii) the Existing Notes Indenture (other than
the failure to pay interest as set forth in Section 3 hereof), in each case,
subject to all applicable notice, waiver, and cure provisions;

(h) SAE or any guarantor under the Notes Indenture executes a letter of intent
or similar document stating an intention to pursue an alternative restructuring,
liquidation, reorganization, wind-down, exchange, transaction, including an
Alternative Proposal, other than that contemplated by this Agreement; or

(i) any of the Definitive Documents or other documents in respect of the
Restructuring Transactions are inconsistent with the material terms and
conditions set forth in this Agreement, the Term Sheet or their respective
exhibits and schedules;

provided that this Agreement shall, without any additional act or notice by any
party, terminate immediately upon the occurrence of (1) SAE or any guarantor
under the Notes Indenture (i) consenting to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, or similar
official of SAE or any substantial part of SAE’s property, (ii) seeking any
arrangement, adjustment, protection, or relief from its debts, or (iii) making a
general assignment for the benefit of its creditors; (2) SAE or any guarantor
under the Notes Indenture commencing a voluntary case filed under title 11 of
the United States Code (the “Bankruptcy Code”); or (3) the commencement of an
involuntary case against SAE or any guarantor under the Notes Indenture under
the Bankruptcy Code.

5.02. SAE Termination Events. SAE may terminate its obligations under this
Agreement upon three business days prior written notice delivered to the Parties
in accordance with Section 9.11 hereof, upon SAE’s knowledge of the occurrence
of any of the following events (each, an “SAE Termination Event,” and together
with the Supporting Holder Termination Events, the “Termination Events,” and
each a “Termination Event”):

(a) the material breach by any of the Supporting Holders of any of the
obligations, or covenants of such Supporting Holders set forth in this Agreement
or any representation and warranty of such Supporting Holders failing to be
accurate that would have a material adverse impact on the implementation or
consummation of the Restructuring Transactions that remains uncured for a period
of five business days after the receipt by the breaching Supporting Holders of
written notice of such breach from SAE;

 

-13-



--------------------------------------------------------------------------------

(b) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order declaring
this Agreement or any material portion hereof to be unenforceable or enjoining
or otherwise restricting the consummation of the Restructuring Transactions in a
way that cannot reasonably be remedied by SAE; or

(c) upon notice to the Supporting Holders, if the Board determines, after
receiving advice from counsel, that proceeding with the transactions
contemplated under this Agreement (including, without limitation, the
Restructuring Transactions) would be inconsistent with the exercise of its
fiduciary duties.

5.03. Effect of Termination

(a) Upon any termination of this Agreement under Sections 5.01 or 5.02, this
Agreement shall be of no further force and effect and each Party hereto shall be
released from its commitments, undertakings, and agreements under or related to
this Agreement and shall be entitled to take all actions, whether with respect
to the Restructuring Transactions or otherwise, that they would have been
entitled to take had they not entered into this Agreement; provided, however,
that SAE’s obligation to pay reasonable Professional Fees shall survive with
respect to those reasonable Professional Fees incurred through and including the
date this Agreement is terminated. Notwithstanding the foregoing, any claim for
breach of this Agreement that accrued prior to the date of a Party’s termination
or termination of this Agreement (as the case may be) and all rights and
remedies of the Parties hereto shall not be prejudiced as a result of
termination.

(b) Notwithstanding any provision in this Agreement to the contrary, no Party
shall terminate this Agreement if such Party is in material breach of any
provision hereof.

5.04. Termination Upon Consummation of the Restructuring Transactions. This
Agreement shall terminate automatically without any further required action or
notice upon the Closing Date.

 

Section 6. Transfer of Existing Notes

Each Supporting Holder agrees that so long as this Agreement has not been
terminated in accordance with its terms, it shall not directly or indirectly
sell, assign, pledge, hypothecate, convey, or otherwise transfer or dispose of
or grant, issue, or sell any option, right to acquire, voting, participation, or
other interest in any Existing Notes (each, a “Transfer”), unless the transferee
thereof either (i) is a Supporting Holder and agrees to exchange such additional
Existing Notes and deliver related consents in the Exchange Offer, or (ii) prior
to such Transfer, agrees in writing for the benefit of the other Parties to
become a Supporting Holder and to be bound by all of the terms of this Agreement
with respect to such acquired Existing Notes by executing the joinder in the
form attached hereto as Exhibit I (the “Joinder Agreement”), and delivering an
executed copy thereof, within five business days of closing of such Transfer, to
counsel to SAE and counsel to the Supporting Holders, as listed in Section 9.11
hereof, in which event the transferee (including a Supporting Holder transferee,
if applicable) shall be deemed to be a Supporting Holder under this Agreement
with respect to such transferred rights, claims, and obligations.
Notwithstanding anything contained herein to the contrary, a Supporting Holder
may Transfer any or all of its Existing Notes to any entity that, as of the date
of the Transfer,

 

-14-



--------------------------------------------------------------------------------

controls, is controlled by, or is under common control with such Supporting
Holder; provided, however, that such entity shall automatically be subject to
the terms of this Agreement and deemed a Party hereto and must deliver an
executed Joinder Agreement within five business days of the closing of such
Transfer to counsel to SAE and counsel to the Supporting Holders. Each
Supporting Holder agrees and acknowledges that any Transfer of Existing Notes
that does not comply with the terms and procedures set forth in this Section 6
shall be deemed null and void ab initio.

Notwithstanding anything to the contrary in this Section 6, (i) a Qualified
Marketmaker (as defined below) that acquires any Existing Notes from a
Supporting Holder with the purpose and intent of acting as a Qualified
Marketmaker for such Existing Notes (with the understanding that the Qualified
Marketmaker will agree at the time of such acquisition to the terms of this
paragraph), shall not be required to execute and deliver a Joinder Agreement or
otherwise agree to be bound by this Agreement if such Qualified Marketmaker
transfers such Existing Notes within ten (10) business days of its acquisition
to a Supporting Holder or transferee that executes and delivers a Joinder
Agreement in accordance with the terms set forth in the immediately preceding
paragraph no later than (2) business days after consummation of the Transfer;
and (ii) to the extent any Party is acting solely in its capacity as a Qualified
Marketmaker, it may Transfer any ownership interests in the Existing Notes that
it acquires from an Existing Holder that is not or has not been a Supporting
Holder to a transferee that is not a Supporting Holder at the time of such
Transfer without the requirement that the transferee be or become a signatory to
this Agreement or execute a Joinder Agreement.

As used herein, “Qualified Marketmaker”) means an entity that (a) holds itself
out to the public or applicable private markets as standing ready in the
ordinary course of business to purchase from customers and sell to customers
claims against SAE (or enter with customers into long and short positions in
claims against SAE), in its capacity as a dealer or marketmaker in claims
against SAE and (b) is, in fact, regularly in the business of making a market in
claims against issuers or borrowers (including debt securities or other debt).

 

Section 7. Amendments

This Agreement, the Definitive Documents, and, in each case, any annexes or
exhibits thereto may not be modified, amended, or supplemented, nor may any
terms and conditions hereof or thereof be waived, without the prior written
consent of SAE and the Required Supporting Holders. As used in this Agreement,
“Required Supporting Holders” means Supporting Holders holding more than a
majority of the aggregate principal amount of the Existing Notes held by all the
Supporting Holders as of the date such consents are solicited; provided,
however, that any waiver, change, modification, or amendment to this Agreement
that materially and adversely affects the economic interests of any Supporting
Holder may not be made without the written consent of each such affected
Supporting Holder. Notwithstanding the foregoing, no modification, amendment or
alteration shall be made to (a) the material terms of the New Term Loan Facility
and the New Second Lien Notes, (b) the equity allocations set forth on Schedule
3 of the Term Sheet, or (d) the material economic terms of the Exchange Offer
without the consent of each Supporting Holder.

 

-15-



--------------------------------------------------------------------------------

Section 8. No Solicitation of Securities

Notwithstanding anything to the contrary herein, this Agreement is not and shall
not be deemed to be an offer for the issuance, purchase, sale, exchange,
hypothecation, or other transfer of securities or a solicitation of an offer to
purchase, sell, exchange or acquire securities for purposes of the Securities
Act of 1933, as amended, and the Exchange Act.

 

Section 9. Miscellaneous

9.01. Further Assurances. Subject to the other terms hereof, the Parties agree
to execute and deliver such other instruments and perform such acts, in addition
to the matters herein specified, as may be commercially reasonably appropriate
or necessary, from time to time, to effectuate the Restructuring Transactions in
accordance with this Agreement.

9.02. Complete Agreement. This Agreement, exhibits and the annexes hereto,
represent the entire agreement between the Parties with respect to the subject
matter hereof and supersede all prior agreements, oral or written, between the
Parties with respect thereto. No claim of waiver, consent, or acquiescence with
respect to any provision of this Agreement, exhibits, and annexes hereto shall
be made against any Party, except on the basis of a written instrument executed
by or on behalf of such Party.

9.03. No Assignment. This Agreement shall be binding upon, and inure to the
benefit of, the Parties. No rights or obligations of any Party under this
Agreement may be assigned or transferred to any other person or entity, except
as provided in this Agreement. Nothing in this Agreement, express or implied,
shall give to any person or entity, other than the Parties, any benefit or any
legal or equitable right, remedy, or claim under this Agreement.

9.04. Headings. The headings of all Sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit, or aid in the construction or interpretation of any
term or provision hereof.

9.05. Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of
Trial by Jury. This Agreement is to be governed by and construed in accordance
with the laws of the State of New York. Each Party hereto agrees that it shall
bring any action or proceeding in respect of any claim arising out of or related
to this Agreement in the United States District Court for the Southern District
of New York, and by execution and delivery of this Agreement, each of the
Parties irrevocably accepts and submits itself to the exclusive jurisdiction of
such court, generally and unconditionally, with respect to any such action, suit
or proceeding. Each Party here irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or related to this Agreement or the
transactions contemplated hereby.

9.06. Counterparts. This Agreement may be executed and delivered (by facsimile,
electronic mail, or otherwise) in any number of counterparts, each of which,
when executed and delivered, shall be deemed an original, and all of which
together shall constitute the same agreement.

9.07. Interpretation. This Agreement is the product of negotiations between the
Parties, and in the enforcement or interpretation hereof, is to be interpreted
in a neutral manner, and any

 

-16-



--------------------------------------------------------------------------------

presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof.

9.08. Relationship Among Supporting Holders. It is understood and agreed that no
Supporting Holder has any duty of trust or confidence of any kind or form with
any other Supporting Holders as a result of this Agreement, and, except as
expressly provided in this Agreement, there are no commitments among or between
them. It is further understood and agreed that any Supporting Holder may trade
in the Existing Notes or other debt or equity securities of SAE without the
consent of SAE or any other Supporting Holder, subject to applicable securities
laws and the terms of this Agreement, and subject to Section 6 of this
Agreement; provided, however, that no Supporting Holder shall have any
responsibility for any such trading by any other entity by virtue of this
Agreement. No prior history, pattern, or practice of sharing confidences among
or between the Supporting Holders shall in any way affect or negate this
understanding and agreement. No Supporting Holders shall, as a result of its
entering into and performing its obligations under this Agreement, be deemed to
be a part of a “group” (as that term is used in Section 13(d) of the Exchange
Act) with any other Party. For the avoidance of doubt, no action taken by a
Supporting Holder pursuant to this Agreement shall be deemed to constitute or to
create a presumption by any of the Parties that the Consenting Noteholders are
in any way acting in concert or as such a “group.” The execution of this
Agreement by any Supporting Holder shall not create, or be deemed to create, any
fiduciary or other duties (actual or implied) to any other Supporting Holder
other than non-fiduciary duties expressly set forth in this Agreement.

9.09. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of the Parties and their respective successors, assigns, heirs,
executors, administrators and representatives, other than a trustee or similar
representative appointed in a bankruptcy case.

9.10. Acknowledgements. Notwithstanding anything herein to the contrary, none of
the Supporting Holders shall (a) have any fiduciary duty or (b) other duties or
responsibilities to each other, SAE, any subsidiary or affiliate of SAE, or any
of SAE’s creditors or other stakeholders.

9.11. Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by hand delivery, electronic mail, courier, or overnight
delivery (return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):

 

  (a) if to SAE, to:

SAExploration Holdings, Inc.

1160 Dairy Ashford Rd., Suite 160

Houston, Texas 77079

Attn: Brent Whiteley Chief Financial Officer, General Counsel and Secretary

 

-17-



--------------------------------------------------------------------------------

with copies to:

Jones Day

222 E. 41st Street

New York, New York 10017

Attn:  Alex Gendzier

  Brad Erens

E-mail address:   agendzier@jonesday.com

bberens@jonesday.com

 

  (b) if to the Supporting Holders, to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attn:  Brian Hermann

  Lauren Shumejda

E-mail address:   bhermann@paulweiss.com

lshumejda@paulweiss.com

Any notice given by hand delivery, electronic mail, mail, or courier shall be
effective when received.

9.12. Waiver. Except as expressly provided in this Agreement, nothing herein is
intended to, or does, in any manner waive, limit, impair, or restrict any right
of any Supporting Holder or SAE or the ability of each of the Supporting Holders
or SAE to protect and preserve its respective rights, remedies and interests. If
the Restructuring Transactions are not consummated, or if this Agreement is
terminated for any reason, the Parties fully reserve any and all of their
rights.

9.13. Several, Not Joint, Obligations. The agreements, representations and
obligations of the Parties under this Agreement are, in all respects, several
and not joint.

9.14. Remedies. All rights, powers, and remedies provided under this Agreement
or otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise of any right, power, or remedy thereof by
any Party shall not preclude the simultaneous or later exercise of any other
such right, power, or remedy by such Party or any other Party.

9.15. Specific Performance. This Agreement is intended as a binding commitment
enforceable in accordance with its terms against the Parties. It is understood
and expressly agreed by each of the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief as a remedy for any such breach without the necessity of
proving the inadequacy of money damages as a remedy and without posting security
for such relief.

 

-18-



--------------------------------------------------------------------------------

9.16. No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties, and no other person or
entity shall be a third-party beneficiary hereof.

9.17. Management Liability. The Parties hereby acknowledge that Management is
party to this Agreement solely with respect to Section 2.03 and shall incur no
liability pursuant to (i) any breach by SAE of this Agreement and (ii) any delay
of, or failure to consummate, any or all of the Restructuring Transactions
contemplated in this Agreement.

9.18. Consideration. The Parties hereby acknowledge that no consideration, other
than that specifically described herein and the Definitive Documents, shall be
due or paid to any Party for its agreement to accept the Restructuring
Transactions in accordance with the terms and conditions of this Agreement.

9.19. Survival. Notwithstanding anything herein to the contrary, the
acknowledgements, agreements and obligations of the Parties in this Section 9.18
and Sections 2.01(e), 5.03(a), 9.08, 9.09 and 9.17 shall survive any termination
of this Agreement and shall continue in full force and effect in accordance with
the terms thereof.

 

Section 10. Releases

10.01. On the Closing Date, SAE and the Supporting Holders shall enter into
mutual releases of all claims and causes of action arising before the Closing
Date.

[Signatures on Following Page]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SAE, Management and the Supporting Holders have caused this
Agreement to be executed and delivered by their respective and duly authorized
officers or other agents, solely in their respective capacity as officers or
other agents of the undersigned and not in any other capacity, as of the date
first set forth above.

 

SAEXPLORATION HOLDINGS, INC.

By:

 

/s/ Brian Beatty

Name:

 

Brian Beatty

Title:

 

CEO & President



--------------------------------------------------------------------------------

JEFF HASTINGS

By:

 

/s/ Jeff Hastings

Title:

 

Executive Chairman

 

BRIAN BEATTY

By:

 

/s/ Brian Beatty

Title:

 

CEO & President

 

BRENT WHITELEY

By:

 

/s/ Brent Whiteley

Title:

 

CFO, General Counsel and Secretary

 



--------------------------------------------------------------------------------

Amzak Capital Management, LLC, as investment manager on behalf of certain funds
and accounts

By:

 

/s/ Samuel J. Barker

Name:

 

Samuel J. Barker

Title:

 

Senior Fixed Income Analyst

 

    Indenture   Aggregate Principal Amount      

10.00% Existing Notes due 2019

     

 



--------------------------------------------------------------------------------

Aristides Capital LLC, as investment manager on behalf of certain funds and
accounts

By:

 

/s/ Christopher M. Brown

Name:

 

Christopher M. Brown

Title:

 

Managing Member

 

    Indenture   Aggregate Principal Amount      

10.00% Existing Notes due 2019

     

 



--------------------------------------------------------------------------------

BlueMountain Capital Management, LLC, as investment manager on behalf of certain
funds and accounts

By:

 

/s/ Kyle Brady

Name:

 

Kyle Brady

Title:

 

Assistant General Counsel

 

    Indenture   Aggregate Principal Amount      

10.00% Existing Notes due 2019

     

 



--------------------------------------------------------------------------------

Morgan Stanley Investment Management, Inc., as investment manager on behalf of
certain funds and accounts

By:

 

/s/ Kim W. Cross

Name:

 

Kim W. Cross

Title:

 

Managing Director

 

    Indenture   Aggregate Principal Amount      

10.00% Existing Notes due 2019

     

 



--------------------------------------------------------------------------------

Mr. John Pecora

By:

 

/s/ John Pecora

Name:

 

John Pecora

Title:

 

N/A

 

    Indenture   Aggregate Principal Amount      

10.00% Existing Notes due 2019

     

 



--------------------------------------------------------------------------------

Tegean Capital Management, LLC, as investment manager on behalf of certain funds
and accounts

By:

 

/s/ Ariel Rothman

Name:

 

Ariel Rothman

Title:

 

 

    Indenture   Aggregate Principal Amount      

10.00% Existing Notes due 2019

     

 



--------------------------------------------------------------------------------

Whitebox Advisors LLC, as investment manager on behalf of certain funds and
accounts

By:

 

/s/ Mark Strefling

Name:

 

Mark Strefling

Title:

 

General Counsel & Chief Operating Officer

 

    Indenture   Aggregate Principal Amount      

10.00% Existing Notes due 2019

     

 



--------------------------------------------------------------------------------

Exhibit A

Term Sheet



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC.

Term Sheet

June 13, 2016

This term sheet (the “Term Sheet”) sets forth an outline of certain material
terms and conditions of a comprehensive restructuring and recapitalization (the
“Restructuring”) of the balance sheet of SAExploration Holdings, Inc. (the
“Company”). This Term Sheet is intended as a summary for discussion purposes
only and does not constitute a commitment, obligation, or agreement to provide,
arrange, or syndicate any financing on the part of the Supporting Holders (as
defined below). Only execution and delivery of definitive documentation relating
to the Restructuring shall result in any binding or enforceable obligations of
any party with respect thereto. It is anticipated that the Company and the
Supporting Holders (as defined below) will execute a restructuring support
agreement (the “RSA”) on June 13, 2016 (the “RSA Date”) with standard terms and
conditions evidencing, among other things, their intent to support consummation
of the Restructuring.

Overview of the Restructuring

Pursuant to the Restructuring, (i) the Supporting Holders (as defined below)
shall exchange the Existing Notes (as defined below) into New Second Lien Notes
(as defined below) and shares of common stock (the “Common Stock”) of the
Company, as contemplated by the Exchange Offer (as defined below) and (ii)
certain Supporting Holders shall provide the Company with a multi-draw senior
secured term loan facility (the “New Senior Loan Facility”) in an aggregate
principal amount of up to $30 million on the terms set forth on Schedule 1
hereto. Other Participating Holders (as defined below) shall have the
opportunity to participate in the New Senior Loan Facility on equal terms with
the other Supporting Holders.

 

The Company

SAExploration Holdings, Inc.

 

Current Capital Structure

The indebtedness of the Company as of the date of this Term Sheet is as follows:

 

  •   that certain Credit and Security Agreement, dated as of November 6, 2014,
by and among Wells Fargo Bank, N.A., as lender, SAExploration, Inc., as
borrower, and the Company and the other guarantors party thereto, as guarantors,
providing for, among other things, a $20 million revolving line of credit
secured by the Company’s U.S. assets, including accounts receivable and
equipment, subject to certain exclusions and exceptions (the “Revolving Credit
Facility”); and

 

  •   10.000% Senior Secured Notes due 2019 (the “Existing Notes”, and the
holders thereof, the “Existing Holders”), issued pursuant to that certain
indenture, dated as of July 2, 2014 (the “Existing Notes Indenture”) by and
among the Company, the guarantors named therein and U.S. Bank National
Association, as indenture trustee, of which there is outstanding as of the date
of this Term Sheet $140 million in an aggregate principal amount.

 

Supporting Holders

“Supporting Holders” means the Existing Holders executing the RSA, including
those Existing Holders listed on Schedule 2.



--------------------------------------------------------------------------------

Overview of the Restructuring

Subject to the terms set forth in the RSA and this Term Sheet, the Restructuring
shall be implemented as follows:

 

  •   on June 13, 2016, the Company and holders of not less than 66% of the
aggregate principal amount of Existing Notes shall execute the RSA;

 

  •   on or before June 20, 2016 (the “Launch Date”), the Company shall commence
an exchange offer and consent solicitation pursuant to which (i) Existing Notes
shall be exchanged for (1) new second lien notes (the “New Second Lien Notes”)
on the terms described below and (2) shares of Common Stock of the Company (the
“New Notes Shares”), equal to 64.48% of the total outstanding Common Stock of
the Company on the Closing Date (as defined below), on a fully diluted basis, as
set forth in Schedule 3 hereto, and (ii) tendering Existing Holders will deliver
consents to certain proposed amendments as described below;

 

  •   on or before July 1, 2016 (such date, the “Funding Date”), the parties
shall obtain (i) any consents required from Existing Holders to amend the
Existing Notes Indenture, existing security documents and existing intercreditor
agreement (as summarized below under “Consent Solicitation”) and (ii) such
waivers, consents or amendments to the Revolving Credit Facility from Wells
Fargo, N.A., as lender under the Revolving Credit Facility, in both cases, as
necessary to give effect to and permit the Restructuring referred to herein.
Upon receipt of such consents and amendments or waivers, (1) the Supporting
Holders and any other Participating Holders (together, the “New Senior Lenders”)
shall enter into the New Senior Loan Facility with the Company on the terms set
forth on Schedule 1 hereto, in connection with which the New Senior Lenders
shall receive, subject to the terms and conditions described in Schedule 1,
shares of Common Stock of the Company (together with the Backstop Shares (as
defined in Schedule 1 hereto), the “New Senior Loan Shares”), equal to 28.20% of
the total outstanding Common Stock of the Company on the Closing Date, on a
fully diluted basis, as set forth in Schedule 3 hereto, (2) the Initial Draw (as
defined in Schedule 1) shall occur, and (3) the Company and the trustee and
collateral agent under the Existing Notes Indenture shall enter into the
supplemental indenture to the Existing Notes Indenture, the amendments to the
existing security documents and the amendments to the existing intercreditor
agreement;

 

  •   in the RSA, the Company shall, if necessary, enter into the 30-day grace
period provided for in the Existing Indenture in respect of the July 15, 2016
interest payment under the Existing Notes, and the Supporting Holders shall
agree to forbear, if necessary, from exercising remedies in respect thereof for
a period extending to August 15, 2016 to allow the Restructuring to be
consummated; and

 

2



--------------------------------------------------------------------------------

  •   existing holders of the Company’s Common Stock shall retain, on a pro rata
basis after giving effect to the Restructuring, shares of Common Stock of the
Company equal to 1.32% of the total outstanding Common Stock of the Company on
the Closing Date, on a fully diluted basis, as set forth in Schedule 3.

 

  It is anticipated that the Exchange Offer will close, and that the New Senior
Loan Shares and the New Note Shares will be issued, on the date that is intended
to be no later than 30 days after the Launch Date (assuming no amendments and/or
extensions of the offer period) (the “Closing Date”).

 

  The New Senior Loan Shares and the New Notes Shares shall be subject to mutual
dilution and shall, together with shares issued under the Management Incentive
Plan (as defined below), dilute the existing Common Stock of the Company. The
New Senior Loan Shares and the New Notes Shares shall not be dilutive to the
Management Incentive Plan. Schedule 3 presents the allocation of the Company’s
Common Stock as of the Funding Date, on an as-issued basis, and the allocation
of the Company’s Common Stock as of the Closing Date.

 

  In connection with the Restructuring, on the Closing Date, the Company will:

 

  •   enter into new amended employment agreements with the Company’s senior
management (Jeff Hastings, Brian Beatty, Brent Whitely, Mike Scott, Darin
Silvernagle, Trisha Gerber and Ryan Abney), as described below;

 

  •   adopt the Management Incentive Plan, as described below; and

 

  •   issue Warrants to existing holders of the Company’s Common Stock, as
described below.

 

3



--------------------------------------------------------------------------------

The Exchange Offer

Eligible Existing Holders will be offered an opportunity to participate pro rata
in the exchange offer for the Existing Notes (together, the “Exchange Offer”),
pursuant to which each participating Existing Holder (the “Participating
Holders”) shall receive, on the Closing Date, for every $1,000 principal amount
of Existing Notes tendered for exchange (subject to a minimum tender of $2,000
principal amount and in $1,000 increments in excess thereof):

 

  •   $500 principal amount of New Second Lien Notes, which shall have terms
substantially similar to the Existing Notes; provided that (1) the New Second
Lien Notes shall have a maturity date of September 24, 2019, provided that, if
any of the Existing Notes remain outstanding as of March 31, 2019, the maturity
date of the New Second Lien Notes will become April 14, 2019 upon the vote of
the holders of a majority of the then-outstanding New Second Lien Notes, (2) the
liens securing the New Second Lien Notes shall be junior to the liens securing
the New Senior Loan Facility and senior to the liens securing the Existing Notes
after the Closing Date, (3) the Company may elect to pay interest on the New
Second Lien Notes in kind with additional New Second Lien Notes for the first
twelve months of interest payment dates following the Closing Date, provided
that, if the Company makes this election, the interest on the New Second Lien
Notes for such in kind payments will accrue at a per annum rate 100 basis points
higher than the cash interest rate, (4) the definition of “Permitted Holders”
for purposes of the Change of Control covenant will include the Supporting
Holders and their related parties, (5) the New Second Lien Notes will have a
special redemption right at par of up to $35 million of the issuance to be paid
out of the proceeds of the Alaska tax credit certificates and shall be
conditioned upon payment in full of the Revolving Credit Facility and the New
Senior Loan Facility, and (6) the New Second Lien Notes shall include a
make-whole provision requiring that if the New Second Lien Notes are accelerated
or otherwise become due and payable prior to their stated maturity due to an
Event of Default (including but not limited to a bankruptcy or liquidation of
the Company (including the acceleration of claims by operation of law)), then
the Applicable Premium payable with respect to an optional redemption will also
be immediately due and payable, along with the principal of, accrued and unpaid
interest on, the notes and shall constitute part of the obligations in respect
thereof as if such acceleration were an optional redemption of the notes, in
view of the impracticability and extreme difficulty of ascertaining actual
damages and by mutual agreement of the parties as to a reasonable calculation of
each holder’s lost profits as a result thereof; and

 

  •   a pro rata portion the New Notes Shares, collectively representing 64.48%
of the total outstanding Common Stock of the Company on the Closing Date, on a
fully diluted basis, as set forth in Schedule 3.

 

  The indenture for the New Second Lien Notes shall include the following
additional language in respect of the make-whole:

 

  “Any Applicable Premium payable shall be presumed to be the liquidated damages
sustained by each holder as the result of the early redemption and the Company
agrees that it is reasonable under the circumstances currently existing. The
Applicable Premium shall also be payable in the event the New Second Lien Notes
(and/or the Indenture) are satisfied or released by foreclosure, deed in lieu of
foreclosure or any other means. The Company expressly waives (to the fullest
extent it may lawfully do so) the provisions of any present or future statute or
law that prohibits or may prohibit the collection of the foregoing Applicable
Premium in connection with any such acceleration. The Company expressly agrees
(to the fullest extent it may lawfully do so) that: (A) the Applicable Premium
is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between holders and
the Company giving specific consideration in this transaction for such agreement
to pay the premium; and (D) the Company shall be estopped hereafter from
claiming differently than as agreed to in this paragraph. The Company expressly
acknowledges that its agreement to pay the Applicable Premium to Holders as
herein described is a material inducement to holders to purchase the Notes. The
Applicable Premium shall constitute part of the holders’ claim in respect of the
New Second Lien Notes in the event of a bankruptcy or liquidation, and such
claim shall be allowed against the debtors without the need to file a proof of
claim.

 

  The calculation of the Applicable Premium shall be the same as that appearing
in the Existing Notes Indenture, except that the discount rate will be based on
Treasuries plus 25 basis points.”

 

  The Restructuring will be conditioned on participation in the Exchange Offer
by Existing Holders holding at least 90% of the Existing Notes outstanding as of
the date of this Term Sheet. The Participating Holders shall deliver consents to
the amendments to the Existing Notes Indenture as described below under “Consent
Solicitation.”

 

  Pursuant to, and subject to the terms of, the RSA, the Supporting Holders
shall agree to participate in the Exchange Offer for the full amount of their
Existing Notes, to deliver consents to amend the Existing Notes Indenture and to
waive withdrawal rights with respect to their tendered Existing Notes and
related Consents, each as described below under “Consent Solicitation.”

 

4



--------------------------------------------------------------------------------

Consent Solicitation

In connection with the Exchange Offer, the Company will seek consents from
Participating Holders to:

 

  •   amend the Existing Notes Indenture (the “Consent Solicitation”) to:

 

  •   waive the applicable change of control provisions;

 

  •   permit the entry into, and incurrence of draws pursuant to, the New Senior
Loan Facility on the Funding Date and the issuance of the New Second Lien Notes
(including any additional New Second Lien Notes issued in lieu of cash interest
payments) by amending the Incurrence of Indebtedness and Issuance of Preferred
Stock and Liens covenants;

 

  •   amend the definition of “Permitted Holders” for purposes of the Change of
Control covenant to include the Supporting Holders and their related parties;
and

 

  •   amend the Payments for Consents and Transactions with Affiliates covenants
in connection with the transactions contemplated by this Term Sheet;

 

  •   amend the security documents relating to the Existing Notes to give effect
to the Term Sheet, including to consent to full subordination of the liens
securing the Existing Notes to the New Senior Loan Facility and the New Second
Lien Notes; and

 

  •   amend and restate the existing intercreditor agreement to account for the
entry into the New Senior Loan Facility on the Funding Date, the New Second Lien
Notes and the related liens and the relative lien priorities of the Revolving
Credit Facility, the New Senior Loan Facility, the New Second Lien Notes and the
Existing Notes as contemplated by Schedule 1.

 

  In order to tender Existing Notes for exchange in the Exchange Offer,
Participating Holders shall be required to deliver consents in the Consent
Solicitation. Supporting Holders’ participation in the Exchange Offer and
Consent Solicitation will occur at the launch of the deal and Supporting Holders
shall, subject to the terms of the RSA, waive withdrawal rights with respect to
tendered Existing Notes and the related Consents, with the effect that, the
Company and the trustee for the Existing Notes Indenture shall be able to enter
into a supplemental indenture to permit the entry into the New Senior Loan
Facility and related matters on the Funding Date.

 

Amendment of the Revolving Credit Facility

The Revolving Credit Facility shall remain in place; provided that consummation
of the New Senior Loan Facility shall be subject to obtaining the necessary
consents or waivers from Wells Fargo (as discussed below).

 

5



--------------------------------------------------------------------------------

Management Incentive Plan

On the Closing Date, the Company shall adopt a management incentive plan (the
“Management Incentive Plan”), which shall reserve 10%, on a fully diluted basis,
of the total shares of common stock outstanding as of the Closing Date (the “MIP
Shares”) for distribution to covered employees on terms to be agreed with senior
management. The Management Incentive Plan shall supersede any prior management
or employee stock compensation plan of the Company in effect on the Closing
Date. Senior management shall receive 60% of the MIP Shares on the Closing Date,
of which 1/3 shall vest on each of (1) the earlier of (a) the first anniversary
of the Closing Date and (b) the date the Company shall have received Alaskan tax
credit certificates in a face amount of at least $25 million (the “Tax Credit”),
and (2) each anniversary of the Closing Date for the two years thereafter in the
form of:

 

       (i) shares equal to 3% of the Company’s outstanding Common Stock as of
the Closing Date on a fully diluted basis; and

 

       (ii) at-the-money incentive options to acquire shares equal to 3% of the
Company’s outstanding Common Stock as of the Closing Date, based on an equity
value (a) if options are initially distributed on the first anniversary of the
Closing Date or after the 60th calendar day following the Closing Date due to
the receipt of the Tax Credit (the “Tax Credit Valuation Date”), the
volume-weighted average price (the “VWAP”) per share of SAE Common Stock during
the 30-day period ending on the date that is the 60th calendar day following the
Closing Date or (b) if options are initially distributed due to the receipt of
the Tax Credit prior to the 60th calendar date following the Closing Date, the
VWAP per share of SAE Common Stock during the 30-day period ending on the date
one day preceding any public announcement of the Tax Credit Valuation Date;
provided, however, that if the Tax Credit Valuation Date occurs before the
expiration of 30 days following the Closing Date, then the VWAP calculation
period shall be the number of days between the Closing Date and the Tax Credit
Valuation Date.

 

  If any member of senior management terminates his or her employment without
good reason within the first twelve months after the Closing Date, that
employee’s vested MIP Shares or the cash proceeds thereof will be clawed back.

 

  The remaining 40% of MIP Shares shall be granted to members of management and
other key employees and distributed according to a vesting schedule to be
determined by the New Board, provided, however, that the MIP Shares may not be
used to fund any of the Annual Performance Awards (as defined in Schedule 4).

 

Warrants

In connection with the Restructuring, the Company will enter into, as of the
Closing Date, a warrant agreement with its transfer agent, as warrant agent (the
“Warrant Agreement”), that shall provide for the issuance of warrants in two
series to all existing holders of Common Stock that, upon exercise, will each
represent 2.25% of the outstanding shares of Common Stock as of the Closing
Date, subject to dilution by the New Loan Shares and the MIP Shares, at an
exercise price to reflect market capitalizations of $112 million and $140
million, respectively, with five year terms (“Warrants”). The Warrant Agreement
will contain customary cashless exercise and anti-dilution provisions.

 

6



--------------------------------------------------------------------------------

  The Warrants will not become exercisable until 30 days before their expiration
date. In addition, it shall be a condition precedent to any exercise that the
Company shall have received Alaska tax credit certificates in a face amount of
at least $25 million.

 

  Holders of the Warrants will be entitled to the benefit of a customary resale
registration rights agreement.

 

Treatment of Existing Equity Holders

In connection with the Restructuring, existing holders of Common Stock will
retain 1.32% of the outstanding shares of Common Stock on a fully diluted basis,
as of the Closing Date, provided that these shares shall be subject to dilution
by the subsequent issuance of the remaining 40% of the MIP Shares.

 

Employment Agreements

On the Closing Date, the Company shall enter into new amended employment
agreements with the Company’s senior management (Jeff Hastings, Brian Beatty,
Brent Whiteley, Mike Scott, Darin Silvernagle, Trisha Gerber and Ryan Abney), to
reflect the material terms and conditions set forth on Schedule 4 hereto.

 

New Board

As of the Closing Date, the Company’s board of directors (the “New Board”) shall
consist of 7 members, one of whom shall be a member of senior management
appointed by the Company. The remaining 6 directors shall be selected by the
Supporting Holders in their sole discretion; provided that the Supporting
Holders shall consult in good faith with the Company’s management in the
selection thereof; provided, further, that a sufficient number of independent
directors will be selected to comply with any applicable listing requirements.

 

Amended Articles & Bylaws

As soon as reasonably practicable after the Closing Date, the Company’s existing
articles and bylaws will be subject to customary amendments and modifications to
be agreed upon in the RSA.

 

Public Status; Listing

The Company shall remain an SEC-registered public company and shall file reports
under the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder. The Company shall use its commercially
reasonable efforts to comply with the listing requirements of the Nasdaq Global
Market or the Nasdaq Capital Market, as applicable.

 

  The Company shall use its commercially reasonable efforts to receive the
requisite shareholder votes to affect the Restructuring, to the extent required
by its charter, other corporate governance documents and applicable law.

 

7



--------------------------------------------------------------------------------

Closing Conditions

The effectiveness of the Restructuring shall be conditioned upon the absence of
any material business, regulatory or legal impediments thereto, as determined by
the Supporting Holders in their reasonable discretion, and shall be subject to
customary closing conditions, including, without limitation:

 

  •   the negotiation and execution of definitive documentation acceptable to
the Supporting Holders and the Company;

 

  •   participation by holders of 90% of the outstanding Existing Notes in the
Exchange Offer and Consent Solicitation;

 

  •   no success fee shall be payable to a financial advisor, if any, to the
Company, except on terms reasonably acceptable to the Supporting Holders;

 

  •   receipt of any necessary amendments and/or waivers from the lender under
the Revolving Credit Facility to permit the Restructuring; and

 

  •   payment of all fees and expenses incurred by the Supporting Holders.

 

Fiduciary Out / Shop Right

The Company may terminate this Term Sheet or the RSA upon three business days’
prior notice if the board of directors of the Company determines, after
receiving advice from counsel, that proceeding with the Restructuring would be
inconsistent with the exercise of its fiduciary duties. Notwithstanding anything
in this Term Sheet or the RSA to the contrary, nothing in this Term Sheet or the
RSA shall prevent the Company from taking or failing to take any action that it
is obligated to take (or to fail to take) in the performance of any fiduciary
duty or as otherwise required by applicable law which the Company owes to any
other person or entity under applicable law.

 

Fees and Expenses

The Company shall pay promptly all accrued and unpaid fees and expenses of the
Supporting Holders and any agent or trustee under the various debt documents in
connection with the Restructuring (whether or not the Restructuring is
consummated) including, without limitation, the costs and expenses incurred by
counsel to the Supporting Holders in connection with the Restructuring.

 

Reservation of Rights

Nothing herein is intended to, or does, in any manner waive, limit, impair or
restrict the ability of each of the Company and the Supporting Holders to
protect and fully preserve all of their rights, remedies, claims and interests,
including the Supporting Holders’ claims against the Company or any other party
in interest or their respective property. If the Restructuring is not
consummated, the Company and the Supporting Holders fully reserve any and all of
their respective rights.

 

No Admission

Nothing in the Term Sheet is or shall be deemed to be an admission of fact or
liability or deemed binding on the Company or the Supporting Holders.

 

8



--------------------------------------------------------------------------------

Schedule 1

Capitalized Terms used and not otherwise defined herein shall have the meanings
set forth in the Term Sheet.

 

New Senior Loan Facility Term Sheet

Borrower    The Company Guarantors    All of the Company’s domestic subsidiaries
Lenders    Certain of the Supporting Holders and Other Participating Holders.
Facility   

Senior secured multi-draw term loan facility in an aggregate principal amount of
$30 million.

 

•    The initial draw (the “Initial Draw”), which shall occur on or about the
Funding Date, shall be not more than $5.6 million in the aggregate. It shall be
a condition precedent to the Initial Draw that the Company and holders of not
less than 66% of the aggregate principal amount of Existing Notes shall have
executed the RSA.

 

•    The second draw (the “Second Draw”) shall be not more than $9.4 million in
the aggregate. It shall be a condition precedent to the Second Draw that the
Restructuring described in the RSA and the transactions contemplated by the
exhibits thereto that are intended to be closed by the Closing Date shall have
been consummated by or on the Closing Date.

 

•    It shall be a condition precedent to any additional subsequent draw (a
“Subsequent Draw”) that the Company shall have received Alaska tax credit
certificates in a face amount of at least $25 million.

Security Interest   

The obligations of the Company and the guarantors under the New Senior Loan
Facility will be secured on a 1.5 lien priority basis by the collateral
currently securing the obligations under the Revolving Credit Facility and the
Existing Notes, respectively, and the receivable due to the Company from Alaska
Seismic Ventures and any tax credit or tax certificate assigned or issued to the
Company in connection therewith, and all proceeds therefrom (the “Collateral”).
The Collateral will secure those obligations of the Company and the guarantors
(1) under the Revolving Credit Facility on a first lien priority basis, (2)
under the New Notes on a second lien priority basis and (3) under the Existing
Notes on a third lien priority basis.

 

As of the Funding Date, the agent under the New Senior Loan Facility, the agent
under the Revolving Credit Facility, and the collateral agent under the Existing
Indenture will enter into an Intercreditor Agreement with the Company and the
Guarantors which will provide for contractual subordination of the liens of each
such agent and collateral agent in the Collateral to the extent necessary to
reflect the relative lien priority set forth herein. The Intercreditor Agreement
will also govern the relationship of the parties in respect of the Collateral
and certain other matters. This new Intercreditor Agreement will, in effect
amend and restate the existing intercreditor agreement. The collateral agent
under the New Indenture will sign a joinder to the new Intercreditor Agreement
on the Closing Date.

Interest    10% per year, payable monthly in cash.

 

9



--------------------------------------------------------------------------------

New Senior Loan Facility Term Sheet

Facility Fee    The Company shall pay a facility fee of $600,000 in the
aggregate to the New Senior Lenders on the Funding Date with the proceeds of the
Initial Draw under the New Senior Loan Facility. Syndication;
Backstop Shares    Subsequent to the Initial Draw but prior to the Second Draw,
Participating Holders shall have the opportunity to participate in the New
Senior Loan Facility. On the RSA Date and the Funding Date, the New Senior
Lenders who fund the Initial Draw shall become entitled on such date, subject to
issuance, to a pro rata portion of shares of the Company’s Common Stock (the
“Backstop Shares”), representing 3.14% and 6.26%, respectively, of the total
outstanding Common Stock of the Company on the Closing Date, on a fully diluted
basis, as set forth in Schedule 3. The Backstop Shares shall be issued on the
earliest of (1) the Closing Date; (2) the date on which the RSA terminates
according to its terms, or (3) August 15, 2016. Equity   

The Backstop Shares shall be deemed earned by the New Senior Lenders as of the
Funding Date, provided that the Backstop Shares shall not be issued to the New
Senior Lenders until the earlier of (1) the Closing Date and (2) August 15,
2016.

 

On the Closing Date, each New Senior Lender shall receive a pro rata portion of
shares of the Company’s Common Stock (collectively, with the Backstop Shares,
the “New Senior Loan Shares”), representing 18.80% (excluding Backstop Shares)
of the total outstanding Common Stock of the Company on the Closing Date, on a
fully diluted basis, as set forth in Schedule 3 hereto; provided that, if the
stockholders of the Company have not then approved the issuance of these shares,
then the Company will issue 19.9% of the outstanding shares of Common Stock to
the New Senior Lenders and will covenant to issue the remaining 8.3% after such
stockholder consent has been received, for the purpose of remaining in
compliance with NASDAQ Listing Rule 5635.

 

The New Senior Loan Shares and the New Notes Shares shall be subject to mutual
dilution and shall, together with shares issued under the Management Incentive
Plan, dilute the existing Common Stock of the Company. The New Senior Loan
Shares and the New Notes Shares shall not be dilutive to the Management
Incentive Plan.

Maturity    January 1, 2018. Restrictive Covenants    The New Senior Loan
Facility will contain restrictive covenants, financial covenants, and selected
maintenance covenants that are mutually acceptable to the Company and the New
Senior Lenders, including, without limitation, that the proceeds of the New
Senior Loan Facility and available cash shall be used in accordance with a
budget mutually acceptable to the Company and the New Senior Lenders. Governing
Law    The New Senior Loan Facility and related transaction documents will be
governed by New York law.

 

10



--------------------------------------------------------------------------------

Schedule 2

Supporting Holders

 

  •   Whitebox Advisors LLC

 

  •   BlueMountain Capital Management, LLC

 

  •   Morgan Stanley Investment Management Inc.

 

  •   Aristides Capital LLC

 

  •   Tegean Capital Management, LLC

 

  •   Amzak Capital Management, LLC

 

  •   Mr. John Pecora

 

11



--------------------------------------------------------------------------------

Schedule 3

Capitalized Terms used and not otherwise defined herein shall have the meanings
set forth in the Term Sheet.

RSA Date Allocation of Common Stock*

As of the RSA Date, after giving effect to the Backstop Shares, on an as-issued
basis1, and excluding the issuance of any other New Senior Loan Shares, New
Notes Shares and MIP Shares, the allocation of Common Stock of the Company shall
be as follows (based on 17,451,353 shares outstanding prior to the Funding
Date):

 

Existing Common Stock

  96.86%2

Management Incentive Plan

  0%

New Notes Shares

  0%

New Senior Loan Shares (other than Backstop Shares)

  0%

Backstop Shares

  3.14%

Funding Date Allocation of Common Stock*

As of the Funding Date, after giving effect to the Backstop Shares, on an
as-issued basis1, and excluding the issuance of any other New Senior Loan
Shares, New Notes Shares and MIP Shares, the allocation of Common Stock of the
Company shall be as follows (based on 17,451,353 shares outstanding prior to the
Funding Date):

 

Existing Common Stock

  90.0%2

Management Incentive Plan

  0%

New Notes Shares

  0%

New Senior Loan Shares (other than Backstop Shares)

  0%

Backstop Shares

  10.0%

Closing Date Allocation of Common Stock*

As of the Closing Date, after giving effect to the issuance of the New Senior
Loan Shares, the Backstop Shares, the New Notes Shares and the MIP Shares (as
shown in the table below), the allocation of Common Stock of the Company shall
be as follows (based on 17,451,353 shares outstanding prior to the Funding
Date):

 

     Initial Issuance of 60% of
MIP Shares     Fully-Diluted for All
MIP Shares  

Existing Common Stock

     1.32 %      1.26 % 

Management Incentive Plan3

     6.00 %      10.00 % 

New Notes Shares

     64.48 %      61.74 % 

 

1  The Backstop Shares will deemed to be earned as of the RSA Date and the
Funding Date as set forth in the allocation tables herein, but will be issued on
the earliest of (1) the Closing Date; (2) the date on which the RSA terminates
according to its terms, or (3) August 15, 2016.

2  The New Senior Lenders that fund the Initial Draw (as defined in Schedule 3
hereto) shall become entitled to receive the Backstop Shares on the Funding
Date, provided that the New Senior Loan Shares shall not be issued to the New
Senior Loan Lenders until the Closing Date.

3  Includes shares held by Messrs. Hastings, Beatty and Whiteley.

 

12



--------------------------------------------------------------------------------

New Senior Loan Shares (other than Backstop Shares)4

     18.8 %       18.00 % 

Backstop Shares5

     9.40 %       9.00 % 

 

* Excludes any impact of shares issuable in connection with Warrants.

 

4  Pre-dilution: 20.0%.

5  Pre-dilution: 10.0%.

 

13



--------------------------------------------------------------------------------

Schedule 4

Capitalized Terms used and not otherwise defined herein shall have the meanings
set forth in the Term Sheet.

 

Topic

  

Amendment

Term    New three-year terms, starting as of the Closing Date, with evergreen
features providing for successive one year terms thereafter as contained in the
current employment agreements. Base Salary    No changes to 2016 base salary
under the current employment agreements. Starting in 2017, annual increases in
base salary will be set by the new board of directors (the “New Board”),
provided that the New Board may not unilaterally decrease the base salary at any
point without the consent of the executive. Annual Cash Performance Award    No
change to 2016 amounts, targets, calculation, or methodology, under the current
employment agreements. Starting in 2017, the New Board can set Executive Goals
but not the Target Percentages (as defined in the employment agreements). In
addition, no more than 50% of any award may be in common stock of the Company.
Existing Management/Employee Equity    All issued equity compensation (LTIP
shares, preferred shares, etc.) shall vest and convert into common shares
immediately prior to the Closing Date and be treated as existing equity subject
to dilution pursuant to the Term Sheet. Existing MIP    All existing
equity-based compensation programs shall be replaced by the Management Incentive
Plan. Severance    No change to existing severance packages under the current
employment agreements; however, executives shall not be entitled to any
severance if the executive voluntarily terminates the employment agreement other
than for cause or good reason. Non-compete    The non-compete shall last for one
year with no additional severance, with the option to extend for an additional
year in the Company’s sole discretion, provided that the Company must pay the
executive one year’s base salary and 100% of the target bonus of that base
salary if it elects to extend. Change of Control    Waived to allow for the
Restructuring Transactions. 280G Gross-Up    To be deleted. Constructive
Dismissal    Revision to the definition of “Good Reason” in the current
employment agreements to reflect that the New Board will have discretion to set
base salary increases and annual bonuses and such adjustments will not
constitute Good Reason, provided that the New Board may not unilaterally
decrease the base salary at any point without the consent of the executive.
Indemnification    Employment agreements shall include indemnification by the
Company against any officer or director liability related to the Restructuring
Transactions.

 

14



--------------------------------------------------------------------------------

Exhibit B

New Senior Lenders (as of the date hereof)

 

  •   Whitebox Advisors LLC

 

  •   BlueMountain Capital Management, LLC

 

  •   Morgan Stanley Investment Management Inc.

 

  •   Aristides Capital LLC

 

  •   Tegean Capital Management, LLC

 

  •   Amzak Capital Management, LLC

 

  •   Mr. John Pecora

 

24



--------------------------------------------------------------------------------

Exhibit C

Pre-Syndication Initial Commitment Amounts

 

25



--------------------------------------------------------------------------------

Exhibit D

Amendments to Employment Agreements



--------------------------------------------------------------------------------

Amendments to Employment Agreements

Capitalized Terms used and not otherwise defined herein shall have the meanings
set forth in the Restructuring Support Agreement.

 

Topic

  

Amendment

Term    New three-year terms, starting as of the Closing Date, with evergreen
features providing for successive one year terms as contained in the current
employment agreements. Base Salary    No changes to 2016 base salary under the
current employment agreements. Starting in 2017, annual increases in base salary
will be set by the new board of directors (the “New Board”), provided that the
New Board may not unilaterally decrease the base salary at any point without the
consent of the executive. Annual Cash Performance Award    No change to 2016
amounts, targets, calculation, or methodology under the current employment
agreements. Starting in 2017, the New Board can set Executive Goals but not the
Target Percentages (as defined in the employment agreements). In addition, no
more than 50% of any award may be in Common Stock. Existing Management/Employee
Equity    All issued equity compensation (LTIP shares, preferred shares, etc.)
shall vest and convert into common shares immediately prior to the Closing Date
and be treated as existing equity subject to dilution pursuant to the Term
Sheet. Existing MIP    All existing equity-based compensation programs shall be
replaced by the Management Incentive Plan. Severance    No change to existing
severance package under the current employment agreements; however, executives
shall not be entitled to any severance if the executive voluntarily terminates
the employment agreement other than for cause or good reason. Non-compete    The
non-compete shall last for one year with no additional severance, with the
option to extend for an additional year in the Company’s sole discretion,
provided that the Company must pay the executive one year’s base salary and 100%
of the target bonus of that base salary if it elects to extend. Change of
Control    Waived to allow for the Restructuring Transactions. 280G Gross-Up   
To be deleted. Constructive Dismissal    Revision to the definition of “Good
Reason” in the current employment agreements to reflect that the New Board will
have discretion to set base salary increases and annual bonuses and such
adjustments will not constitute Good Reason, provided that the New Board may not
unilaterally decrease the base salary at any point without the consent of the
executive.



--------------------------------------------------------------------------------

Topic

  

Amendment

Indemnification    Employment agreements shall include indemnification by the
Company against any officer or director liability related to the Restructuring
Transactions.



--------------------------------------------------------------------------------

Exhibit E

Executives Executing Employment Agreements

 

  •   Jeff Hastings

 

  •   Brian Beatty

 

  •   Brent Whitely

 

  •   Mike Scott

 

  •   Darin Silvernagle

 

  •   Trisha Gerber

 

  •   Ryan Abney



--------------------------------------------------------------------------------

Exhibit F

Terms of Management Incentive Plan



--------------------------------------------------------------------------------

Preliminary Management Incentive Plan Term Sheet

This management incentive plan term sheet sets forth an outline of certain key
terms and conditions of the employment agreements between SAExploration
Holdings, Inc. (the “Company”) and certain key executives set forth on Exhibit
E. Capitalized Terms used and not otherwise defined herein shall have the
meanings set forth in the Restructuring Support Agreement.

On the Closing Date, the Company shall adopt the Management Incentive Plan,
which shall reserve 10%, on a fully diluted basis, of the total shares of common
stock outstanding as of the Closing Date (the “MIP Shares”) for distribution to
covered employees on terms to be agreed with senior management. The Management
Incentive Plan shall supersede any prior management or employee stock
compensation plan of the Company in effect on the Closing Date. Senior
management shall receive 60% of the MIP Shares on the Closing Date, of which 1/3
shall vest on each of (1) the earlier of (a) the first anniversary of the
Closing Date and (b) the date the Company shall have received Alaskan tax credit
certificates in a face amount of at least $25 million (the “Tax Credit”), and
(2) each anniversary of the Closing Date for the two years thereafter in the
form of:

(i) shares equal to 3% of the Company’s outstanding Common Stock as of the
Closing Date on a fully diluted basis; and

(ii) at-the-money incentive options to acquire shares equal to 3% of the
Company’s outstanding Common Stock as of the Closing Date, based on an equity
value (a) if options are initially distributed on the first anniversary of the
Closing Date or after the 60th calendar day following the Closing Date due to
the receipt of the Tax Credit (the “Tax Credit Valuation Date”), the
volume-weighted average price (the “VWAP”) per share of SAE Common Stock during
the 30-day period ending on the date that is the 60th calendar day following the
Closing Date or (b) if options are initially distributed due to the receipt of
the Tax Credit prior to the 60th calendar date following the Closing Date, the
VWAP per share of SAE Common Stock during the 30-day period ending on the date
one day preceding any public announcement of the Tax Credit Valuation Date;
provided, however, that if the Tax Credit Valuation Date occurs before the
expiration of 30 days following the Closing Date, then the VWAP calculation
period shall be the number of days between the Closing Date and the Tax Credit
Valuation Date.

If any member of senior management terminates his or her employment without good
reason within the first twelve months after the Closing Date, that employee’s
vested MIP Shares or the cash proceeds thereof will be clawed back.

The remaining 40% of MIP Shares shall be granted to members of management and
other key employees and distributed according to a vesting schedule to be
determined by the New Board, provided, however, that the MIP Shares may not be
used to fund any of the Annual Performance Awards as defined in Schedule 4 to
the Term Sheet attached as Exhibit A.

Vesting of the MIP Shares will not be conditioned on any financial, operating or
other performance metrics. Except for termination due to death, disability,
termination without cause, termination for good reason or termination six (6)
months prior to or within 12 months following a change in control, individuals
need to be employed on each vesting date to receive settlement of the MIP
Shares.



--------------------------------------------------------------------------------

Exhibit G

Terms of Warrant Agreement



--------------------------------------------------------------------------------

Warrant Term Sheet

Capitalized Terms used and not otherwise defined herein shall have the meanings
set forth in the Restructuring Support Agreement.

 

Topic

  

Provision

Series    The Company will issue two series of warrants (the “Series A Warrants”
and Series B Warrants” and, together, the “Warrants”). Term    The Warrants will
have five year terms. Value    The Series A Warrants and Series B Warrants will
each represent 2.25% of the outstanding shares of Common Stock as of the Closing
Date. Exercise price   

The exercise price of the Series A Warrants will reflect a market capitalization
of $112 million.

 

The Exercise price of the Series B Warrants will reflect a market capitalization
of $140 million.

Exercisability   

Exercise of the Warrants shall be contingent upon the receipt by the Company of
Alaska tax credit certificates in a face amount of at least $25 million.

 

The Warrants will become exercisable only in the 30 days before they expire.

Adjustments to Exercise Price   

The exercise prices of the Warrants shall be adjusted upon customary
anti-dilution events, including:

 

•    an issuance of Common Stock as a dividend or distribution to all holders of
Common Stock;

 

•    a change in the total number of shares of Common Stock by way of a
subdivision, combination, split, reverse split, or reclassification;

 

•    an issuance as a dividend or distribution to all holders of Common Stock of
evidences of indebtedness or securities of the Company or any other person; and

 

•    payment of any tender offer or exchange offer for Common Stock in which the
consideration exceeds the fair value of the Common Stock as of the open of
business on the second business day preceding the expiration date of the tender
offer or exchange offer.

Cashless Exercise    The Warrant Agreement will contain a customary cashless
exercise provision. Registration Rights    Holders of Warrants will be entitled
to the benefit of a customary resale registration rights agreement.



--------------------------------------------------------------------------------

Listing                        The Company will use commercially reasonable
efforts to list the Warrants and the shares issuable upon exercise of the
Warrants on the Nasdaq Global Market, or whatever exchange the Company’s Common
Stock is then listed on.



--------------------------------------------------------------------------------

Exhibit H

Governance Terms



--------------------------------------------------------------------------------

Corporate Governance Term Sheet

Capitalized Terms used and not otherwise defined herein shall have the meanings
set forth in the Restructuring Support Agreement.

 

Topic

  

Provision

Capital Stock

  

Common stock

  

55,000,000 authorized shares of Common Stock, par value $.0001 per share.

 

The number of authorized shares can be increased only with a majority vote of
the stockholders.

 

One vote per share.

Preferred stock

  

1,00,000 authorized shares of preferred stock, par value $.0001 per share.

 

Preferred stock may be issued by the Board with whatever rights, privileges or
preferences they determine.

Pre-emptive rights

   None.

Directors

  

Initial Directors

  

Effective as of the Closing Date, the Board will initially be made up of seven
directors, to include: one member of senior management, four directors chosen by
the Supporting Holders, one director chosen by Whitebox and one director chosen
by Blue Mountain.

 

Each of BlueMountain and Whitebox shall have the right to choose one director to
be nominated by SAE for so long as each of their equity holdings following the
Closing Date exceeds 10% of the total outstanding shares. Subject to the
foregoing, and the director nomination section of this Term Sheet, following the
Closing Date, other non-management directors shall be nominated by the Board and
approved by shareholder vote.

Number

   No less than one or more than nine directors as determined by resolution of
the board. The Board will initially be made up of seven directors.

Election

   Directors are elected by a majority of the stockholders unless appointed as
described above.

Staggered board

   There will be three classes of directors each with staggered terms, with
individual seats and each of the three classes to be agreed upon; provided that
the number of directors in each class shall be as nearly equal as possible.



--------------------------------------------------------------------------------

Topic

  

Provision

Removal of directors

   A majority vote of the stockholders is required to remove a director, except
that the initially appointed directors can only be removed by the entity that
appointed them.

Vacancies

   Vacancies are filled by a majority vote of the directors unless the vacancy
is caused by the departure of an appointed director. The vacant seat of an
appointed director will be filled by the entity that appointed the director.

Indemnification

   Directors and officers have guaranteed rights to indemnification to the
fullest extent permitted by Delaware General Corporation Law.

Insurance

   Company will maintain Director and Officer liability insurance.

Action without a meeting

   Directors may act by unanimous written consent.

Stockholders

  

Stockholder proposals

   Stockholders must give notice of a proposal not less than 60 or more than 90
days before the meeting. If this is not possible, they must give notice within
the 10 days of the notice of an upcoming annual meeting being mailed. They must
disclose the matter to be proposed, why it is being proposed, any material
interest of the stockholder in such business and information regarding their
interests in the company, including any voting arrangements. The stockholder
must also certify that they will attend the meeting and disclose whether they
intend to distribute a proxy statement or form of proxy to the stockholders.

Director nominations

   Stockholder must give notice not less than 60 or more than 90 days before the
meeting. If this is not possible, must give notice within the 10 days of a
notice of annual meeting being mailed. They must disclose details of nominee
that would be required for the solicitation of proxies under Section 14 of the
Exchange Act. The nominating stockholder must provide personal details of the
proposed director, information regarding their interests in the company,
including any voting arrangements. The stockholder must also provide personal
details certify that they will attend the meeting and disclose whether they
intend to distribute a proxy statement or form of proxy to the stockholders.

Meetings

  

Special meetings

   Only the board may call a special meeting.

Action without a meeting

   Any action required to be taken at an annual or special meeting may be taken
without a meeting if consent in writing is obtained by the holders of
outstanding stock having the not less than the minimum number of votes to
authorize or take such action.



--------------------------------------------------------------------------------

Topic

  

Provision

Amendments

   Amendments to Organization Documents   

Amendments to Organizational Documents require a majority vote of the
stockholders.



--------------------------------------------------------------------------------

Exhibit I

Joinder Agreement



--------------------------------------------------------------------------------

Joinder Agreement

[                    ], 2016

The undersigned (“Joining Holder”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of [    ], 2016, a
copy of which is attached hereto as Annex I (as it may be amended, supplemented,
or otherwise modified from time to time, the “Restructuring Support Agreement”),
among SAE and the Supporting Holders. Capitalized Terms used and not otherwise
defined herein shall have the meanings set forth in the Restructuring Support
Agreement.

1. Agreement to be Bound. The Joining Holder hereby agrees to be bound by all of
the terms of the Restructuring Support Agreement. The Joining Holder shall
hereafter be deemed to be a “Supporting Holder” and a “Party” for all purposes
under the Restructuring Support Agreement.

2. Representations and Warranties. With respect to the aggregate principal
amount of Existing Notes set forth below its name on the signature page hereof,
the Joining Holder hereby makes the representations and warranties of the
Supporting Holders set forth in Section 4 of the Restructuring Support Agreement
to each other Party.

3. Governing Law. This joinder agreement (the “Joinder Agreement”) to the
Restructuring Support Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Holder has caused this Joinder Agreement to be
executed as of the date first written above.

 

 

 

By:                                                                            
                        Name:                                  
                                                            
Title:                                  
                                                              
Principal Amount of Existing Notes:  $                       
                                  Notice Address:

 

 

 

Fax:                                          
                                       
Attention:                                 
                                        With a copy to:

 

 

 

Fax:                                          
                                       
Attention:                                 
                                        

                                                               
                           